ANNEX -A

SECRETARY’S CERTIFICATE

GR~Xtit, SURIGAG CIT

D
SECRETARY’S CERTIFICATE it
Y:

I, RODEL M. BATOCABE, being the Corporate Secretary of Oriental Synergy
Mining Corporation, with principal business address at No. 139 Joy Street, Barangay
Balingasa, Quezon City, hereby certify that in a special meeting of the Board of Directors
held on May 16, 2006, in which meeting there was a quorum present and acted
throughout, the following resolutions were unanimously adopted and approved, to wit:

“RESOLVED, AS IT IS HEREBY RESOLVED, that the Chief
Executive Officer, Mr. Frank Chun Wai Lao, is authorized to execute the
Deed of Assignment involving 2 parcels of land covering a total area of
827.88 hectares (Parcel 1-791.20 hectares and Parcel II-36.68 hectares)
located at Barangays Dona Helen and Wilson in the Municipalities of
Basilisa and San Jose, respectively, Surigao Del Norte and another parcel
of land covering an area of 1,482,537 hectares located at Basilisa, Surigao
Del Norte, which include the assignment of the respective Exploration
Permit Applications of F.S. Borja Mining and Trading Corporation
covering said parcels of land in favor of Oriental Synergy Mining
Corporation;

RESOLVED FURTHER, that the Chief Executive Officer, Mr.
Frank Chun Wai Lao. is authorized to sign, execute and accept the terms
and conditions of the Mining Tenement, including, but not limited to,
Exploration Permit, Mineral Production Sharing Agreement (MPSA),
Small-Scale Mining Permit (SSMP), and other documents which the
Philippine Government may require in connection with the foregoing.”

I FURTHER CERTIFY that the above resolution has not been nullified, repealed,
amended, or modified and ‘that the same remain in full force and effect as of the date of
this certification.

IN WITNESS WHEREOF, I have hereunto set my hand this 20" day of June
2006.

a=

RODEL M. BATOCABE
Corporate Secretary

SUBSCRIBED AND SWORN, to before me this__ day bf3_7""_29P%006, in

——RIIFZNN SITY affiant exhibiting to his CTC No. 08116692 j don Ja
5, 2006 issued at Pasig City. en een

Doc. No. 4.)
Book Noweoe

‘ook No. -K 34/3/06
Series of 2006 ISSUEDAT QUEZBN CiTy

VALIDUNTIL DEC.31, 2006
ANNEX -B

LOCATION MAP
OR
SKETCH PLAN
ANNEX —C

TWO (2)-YEAR EXPLORATION
WORK PROGRAM
NR.IVIGB-Xill, SURIGAG CITY~

Cre
TWO - (2) YEAR ReccinD
EXPLORATION WORK PROGRAM

INTRODUCTION

This Exploration Work Program (ExWP) is prepared by the undersigned to
form part of the application for Mineral Production Sharing Agreement (MPSA) of
Oriental Synergy Mining Corporation covering a certain area located within the
Surigao Mineral Reservation (SMR).

Considering that the SMR is notable for laterite and saprolite deposits,
which is potential for nickel and chromite mineralization and the demand for
nickel and chromite are continuously increasing at present, the objectives of this
ExWP are (1) to determine the potential for nickel and chromite mineralization
of the applied area and (2) to determine the viability of developing and exploiting
the nickel and chromite deposit(s) to be found therein. However, other valuable
minerals of commercial quantity to be found within the Project Area will also be
given attention.

1.0 NAME AND ADDRESS OF THE APPLICANT

Name : ORIENTAL SYNERGY MINING CORPORATION

Address 139 Joy Street, Barangay Balingasa, Quezon City

Contact Person: Frank C.W. Lao

Chief Executive Officer
Telephone Nos.: — (032) 330-5636 or 38

Fax Nos. : (032) 330-5637
Page 1 of 42

JUL 1.2 cuu/
MGB Form No. 05-4

2.0 LOCATION OF THE PROJECT

The Project Area, which is covered by an MPSA application, is
located in Barangay Urbiztondo, Municipality of Claver, Province of
Surigao Del Norte, within Parcel | of the SMR and specifically bounded by
the following technical description:

[ Corners Latitude T Longitude ]

| | 9° 30° 00.00" 125° 46° 00.00"

i 2 | 9 38 00.00” 125° 46° 00.00"

r 3 9° 33’ 00.00" L 125° 47° 00.00"
4

~ 9° 33° 00.00" | 125° 47' 00.00" —

Figure 1 shows the specific location of the applied area.

3.0 AREA COVERAGE

The Project Area covers an area of one thousand twelve and
0158/10000 (1,012.0158) hectares.

4.0 PROJECT AREA DESCRIPTION

4.1 Terrain/Physiography

“General Description - The main topographic feature of
Surigao Province is the Diwata Mountain Range. This range forms
the western border of the province, but only cuts across the south-
western corner of the iron reservation’, in a north-westerly direction.
Roughly the Diwata commence in the extreme southern corner of
the province and trend in a north-westerly direction to the eastern
side of Lake Mainit. To the west of the range is the famous Agusan

Established under Executive Order No. 63, now well known as Parcel | of the
Surigao Mineral Reservation.

Page 2 of 42
JUL 12 2007
MGB Form No. 05-4

Valley, through which the northward flowing Agusan River winds its
way to Butuan Bay. On the east, isolated mountain peaks and
small ranges fill in the central part of Surigao Province, its southern
portion being more flat and having more marginal lands along the
coast than the central or northern parts. Wile the general trend of
the Diwatas are northwesterly there many bends in the crest line
and near the center of the marked out government reservation is
Mt. Legaspi, rising to an elevation of 1170 meters above sea-level
and forming a conspicuous feature of the landscape. To the north
and south-east of this prominent land mark are other peaks whose
elevations vary from 500-924 meters. In general, the land slopes
eastward to the coast, but the slope is not regular or continous.
These slopes are dissected into ridges, the crests of which are
broad and comparatively flat and have a general east-west trend.
The slopes of the western range have been notched by the eastern
flowing drainage channels. In short, the north and east of Mt.
Legaspi is deeply incised, the streams flowing through narrow
precipitous valleys.

Topographic Relief —- East of the western highlands,
mentioned above, the whole topography has been modified by
erosion, the ridges are rounded and the valleys have been
deepened; the general features of the bedrock, except in some of
the erosion cuts, has been marked by lateritic iron ore. Much of the
interior region adjacent to the eastern coast of Surigao has the
appearance of a plateau. The elevation of the iron areas varies
from 122 to approximately 500 meters.

The outline of the sea coast is very irregular and is marked
by narrow beaches and sea cliffs. The coastline is broken by
several prominent points and bays between Gigacuit and Cantilan.
The most important of the latter is Dahican Bay. The land rises

abruptly above the western bay side and in places the cliffs are
almost vertical.

Page 3 of 42
JuL 12 2007
MGB Form No. 05-4

4.2

There are many irregularities in the surface of the ore
bodies. Several deeply incised V-shaped valleys cut the district,
and may be interpreted as evidence of uplift. In general, they are
narrow, comparatively short, and deep. Water falls near the head
waters of these streams are common. There is much field
evidence to show that some of the streams follow zones of
weakness in the bed rock, shear zones and faults being common in
the district. The original consequent drainage of this region has
been modified as uplift took place. The stream systems are now
subsequent rather than consequent - - - that is, they are adjusted to
the structures. As a rule, stream sources rise in cirque-like
depressions, caused by the erosion of the soft ore.

These peculiar erosion basins have the appearance of bad
land topography and are extremely common throughout the whole

iron area.?”

The Municipalities of Claver and Carrascal are generally
mountainous and geotectonically within the eastern limb of the
Eastern Mindanao Ridge, a complex NNW-SSE trending island-arc
structure.

The Project Area is characterized by moderately sloping to
hilly topography with slope ranging from 10% to 40%. The Project
Area has an elevation ranging from 10 to 456 meters above sea
level (see Figure 1).

Accessibility

The Project Area is accessible from Surigao City, thru a one

(1)-hour land transport via provincial road connecting Surigao del
Norte and Surigao del Sur.

pr
Excerpt from “GEOLOGICAL REPORT ON THE SURIGAO ORI
ES for the
COMMONWEALTH OF THE PHILIPPINES, National Development Company, Manila
by Dean F. Frasche, Chief Geological Survey Division, 1938” ,

Page 4 of 42

JUL 12 200?
a
s

_'9°30’0 0.00"

3°33 Sooer|laaeareo.00
9° 30'00.00] 125°47'00.00

Figure 1

Pal
©

PLAN
OF EXPLORATION PERMIT APPLICATION,
AS. PREPARED FOR

ORIENTAL SYNERGY MINING Bie
SITUATED IN THE

" BARANGAY OF URBISTONDO
MUNICIPALITY OF CLAVER
ROVINCE OF SURIGAO DEL NORTE
SLAND.OF MINDANAO |
CONTAINING AN AREA OF 1,012. 0186 He

Sen
ree. 4572459, 1806

Surigao City can be reached from Manila via one (1)-hour

regular air faring transport to Cebu City, thence another 30 minute
connecting flight to Surigao or a two-hour direct from Manila to
Surigao. Or thru a three-day sea/land faring transports from Manila

to Surigao.

Page 5 of 42

JUL 1 2 due
MGB Form No. 05-4

4.3

4.4

4.5

Surigao City can also be reached by two-hour land
transports from Butuan City. Butuan City can be reached from
Manila by air and sea transportations.

Drainage Systems

The Project Area is situated on the western side of the
Mindanao Island and is drained by several, generally short,
northerly-flowing streams/creeks, i.e., Hemoyowon and Urbiztondo
Creeks that eventually empty into the Hinatuan Passage. The
streams exhibit a dendritic drainage pattern.

Vegetation

The Project Area is covered with tropical jungle of
dipterocarp variety. Although the laterite areas along the coastal
areas are barren or covered with thin vegetal foliage, densely
forested areas are also found farther inland. Iron wood, locally
known as “Magkuno,” Felichenia linearis, locally known as
“hagsam,” and types of tropical tree called nickel tree or “paguspos”
predominate in the semi-barren areas.

Land Use

The Major land use and capability of the Project Area
including its immediate vicinity, being declared as part of the SMR,
is Mining. At present, there is a nickel mining operation in the
immediate vicinity of the Project Area: the mining operations of
Taganito Mining Corporation.

Only some and relatively small portion of the Project Area is
being used by the concerned barangays for agricultural Purposes.
Since the Project Area is mostly covered by lateritic soil, the
Project Area is generally not suitable for agricultural purposes.

Page 6 of 42

JUL 12 uu?
MGB Form No. 05-4

46

3

Climate®

The Province of Surigao del Norte is considered by PAGASA
to be under the Type II of the modified Coronas Classification of
Philippine Climate, which is based on very pronounced maximum
rain period generally occurring in December to January, although
there is not a single dry month which is typical of areas along or
very near the eastern coast of the country. The province is open to

the northeast monsoon.

Meteorological data was collected from the nearest
Climatological Station of PAGASA in Surigao City for periods
covering 1961 to 1995. Surigao City is located some 40 km
southwest of the proposed project area.

Based on the Surigao City data, the climatologic normals
computed from 1961 to 1995 are as follows: monthly average of
temperature ranges from a low of 22.60°C to a high of 32.50°C with
an annual maximum average of 31.04°C and an annual minimum
average of 23.46°C. Mean monthly temperatures reading ranges
from 25.80°C to 28.25°C. The hottest month of the year is June
with mean temperatures ranging from 24°C to 32.50°C. The
coldest month is December with mean temperatures of 23.10°C to
29.60°C.

For the climatologic normals, the factor of relative humidity
averages annually at 84%. The highest relative humidity recorded
is 88% during the month of January. The lowest recorded relative
humidity of 80% is felt during the month of August.

The area experiences prevailing winds with velocities
annually averaging 3 meters per second. The general wind
direction for the months of December to February is northeast,

Climatologic Data gathered from the Philippine Atmospheric and Geophysical

Service Administration (PAGASA) and the De i
Highways (PYG, partment of Public Works and

Page 7 of 42

JUL 1 2 ouul
MGB Form No. 05-4

while for the months of March to May it is easterly. For June to
August, the area experiences southwesterly winds gradually
shifting to west-southwest during September and to the west during
October. For the month of November the average wind direction is
easterly. The annual wind direction is taken as easterly.

The vapor pressure in the area averages at 30.03 millibars
on a year. The highest vapor pressure is recorded during May with
monthly average of 31. 40 millibars, while the lowest is during
February with 28.50 millibars.

Cloud cover averages at 6 ockta per annum with the
cloudiest days for the months of June to March. The least clouds
are experienced during the months of April and May with an
average of 5 ockta. Thunderstorms are frequent during June to
November ranging from 6 to 8 days of thunderstorm per month.
The least thunderstorms occur during the months of December to
April with ranges of 1 to 4 days of thunderstorms per month. The
annual total days of thunderstorms is taken at 59. The months with
the most number of lightning days are August and October with an
average of 17 days. On the other hand, the lightning days are not
found during February.

Data on evaporation rates where not available in Surigao,
however, the nearest available data are from the PAGASA Station
at the Musuan, Bukidnon Station averaged at 5.5 mm in a year.
The highest evaporation rate is on April at 8.0 mm while the lowest
is 4.2 mm during the month of July.

The climatologic extremes computed from 1903 to 1995 are
as follows: the highest monthly average of temperature is 37.5°C
taken on 15 June 1987 while the lowest was on 24 February 1905
at 18.2°C. The low end of the high temperatures is from 24.6°C in
18 December 1905 while the high end of the low temperatures
20.8°C recorded on 18 May 1972.

Page 8 of 42

JUL 12 2007
MGB Form No. 05-4

For the climatologic extremes computed from 1950 to 1995,
the area experiences winds with velocities annually averaging 34.6
meters per second. The highest wind velocity was recorded on 21
December 1986 with 56 meters per second. The lowest for the
extremes is 20 meters per second during 26 February 1968. The
general wind direction for the months of January 10 March is north-
northeast to northwest, while for the months of April to June it is
west-southwest to south-southwest. For July to August, it varies

from west-northwest to west-southwest.

The lowest sea level pressure during the period 1949 to
1995 is recorded at 981.80 millibars on 27 October 1991 while the
highest was on 17 January 1959 with 1,019.5 millibars.

Rainfall data were taken from the records of the
climatological station of PAGASA in Surigao City. A review of the
PAGASA data tells that the annual rainfall in the area is 1,142 mm.
The dry months are from December to May with monthly rainfall
ranging from 40.6 mm to 97.0 mm. The driest month is April with
rainfall totaling only 40.6 mm over a 5-day period. The west
months are June to November with monthly rainfall ranges of 105.8
mm to 157.6 mm. The wettest month is October with rainfall
registering at 157.6 mm over a period of 16 days.

The most number of tropical cyclones passed over the area
during the month of November followed by the month of December.
No tropical cyclone affected the area in the months of June, July
and September. For the other months, there was minimal threat of
tropical cyclone passage over the area. The annual frequency of
occurrence of tropical depression is at 0.14, tropical storm is at 0.27
and typhoon at 0.35. The remainder of the months showed minimal
threat of tropical cyclone passage over the area. During severe
storms the Surigao Channel may not be navigable by launches,

Page 9 of 42

JUL 12 2007
MGB Form No. 05-4

resulting in the isolation of the island. This may happen once or
twice a year and may last up to eight days. In the local Visayan
language, this phenomenon is known as “Walo-Walo” (from Walo

meaning eight).

5.0 DESCRIPTION OF EXPLORATION PROGRAM —
5.1. Research Work
5.1.1. Survey of previous work/s on the area
5.1.1.1. Nature or type of study or undertaking

The available data collected/researched
that was undertaken in the Project Area are (a)
“GEOLOGICAL REPORT ON THE SURIGAO
ORES for the COMMONWEALTH OF THE
PHILIPPINES, National Development Company,
Manila” by Dean F. Frasche, Chief, Geological
Survey Division, Bureau of Mines, 1938, and (b)
“REPORT OF INVESTIGATION NO. 35” re:
“PRELIMINARY REPORT ON THE
INVESTIGATION OF THE  NICKEL-IRON
REOSURCES OF THE 1914 SURIGAO IRON
ORE RESERVATION” by Rodrigo G. Rigor,
Mining Engineer II, Bureay of Mines, 1962.

5.1.1.2. Duration

The first study was undertaken during the
period October, 1937 to June 15, 1938.

Page 10 of 42

JUL 12 2007
MGB Form No. 05-4

5.1.1.3.

5.1.1.4.

The second study was undertaken on

February to August, 1961, anchored on the

following studies:

Exploration works/study conducted by Mr.
Wilford S. Wright, then Technical Adviser of
ICA Mining Division and Mr. Melanio D.
Manigque, Mining Engineer II, and other
technical personnel of the Bureau of Mines
on October to December, 1957;

Resumption of the exploration work by Mr.
Melanio D. Manigque and other technical
personnel on April to December, 1958 and
February to December, 1959;

Continuation of the exploration work by Mr.
Segismundo A. Haligafiga and other
personnel of the Bureau of Mines from
December, 1959 to May, 1960.

Coverage

The exploration activities cover the entire

Parcel | of the Surigao Mineral Reservation.

Results (Regional Geology)

The first study is conducted primarily to
that Parcel | of the Surigao Mineral

Reservation has iron deposits of enormous
tonnage.

Page 11 of 42

JUL 12 2v07
MGB Form No. 05-4

The second study is conducted primarily to
investigate the nickel and iron resources of the

same reservation area.

While the above studies contain information
that will greatly help in correlating the future
exploration works, however, we believed that there
is still a need to conduct further research studies
to secure exploration studies conducted by the
MGB for chromite deposits and to enhance the
existing information especially on the results of
recent exploration activities, especially quadrangle
mapping, conducted by the MGB and United
Nations Revolving Fund’ for Natural Resources
Exploration (UNRFNRE).

The following geologic information will
greatly help us in the conduct of exploration

activities.

a. Geology from Dean F. Frasche’s
Geological Report

With the reconnaissance made by
Pratt and Lednicky in 1915, little geological
work has been done in the Surigao Area.
In a general way, these early workers
worked out, or tried to delimit, the western
extension of the western overlying
sedimentaries. According to them, this
contact is marked by and escarpment which
strikes more sharply to the east and finally
bends and strikes north making a narrow
loop only to terminate on the north shore of
Carrascal Bay. This contact has not been

Page 12 of 42

JUL $2 2007
MGB Form No. 05-4

checked or traced out by the author, but it is
certain that there is a sedimentary igneous
contact in the interior almost nothing has
been worked out in regard to the historical
geology of this region.

A great deal of the interior region
adjacent to the eastern coast of Surigao
has the appearance of a plateau, rising 125
to 924 meters above sea-level. The slopes
from the western interior descend in a
gentle manner to the eastern sea board.
Upon these slopes, the wide spread lateritic
iron deposits occur in blanket form, the ore
being thin or totally absent in the erosion
gullies and valleys. This ore mantle varies
in thickness, and rests directly on a
basement complex of serpentinized ultra-
basic rocks.

Basement Complex - the area
under discussion is underlain by a series of

ultra-basic rocks here named the basement
complex. This complex extends from the
barrio of Capandan south along the coast to
Carrascal Bay, its westward extensions are
unknown. In surface area, it represents
approximately 60 square kilometers and is
thought to be the oldest rock formation in
the Surigao district, probably dating form
Pre Miocene time.

Kinds of Rocks — The rocks of the
basement complex are represented in their

order of abundance by serpentines, altered

Page 13 of 42

JUL 12 2007
MGB Form No. 05-4

peridotites (?) and perhaps some altered
diorites and andesites. Fragments and well
worn pebbles of andesite have been found
in the vicinity of Dahican Bay but their
relationships to the older altered complex
are unknown. However, in the northern
part of the reservation, near kilometer 87 on
the Provincial Road, fresh andesite
outcrops appear to intrude and cut the older

basements.

Serpentine — This rock covers a
larger part of the area and has been formed
as an alteration product of the original
peridotite (7?) and other basic rocks.
Locally, it can be found in the bottom of the
erosion cuts and along the faces of the sea
cliffs. Often, where the surface ore-mantle
has been stripped off by erosion, it can be
found in large areas. In most exposures,
the serpentine can’ be seen grading down
into a more dense dark-green to black
peridotitic rock. Small veins and stringers
of a hydrous magnesium nickel silicate are
commonly found in the serpentine. Near
Kilometer 90 on the Surigao Provincial
Road, and on the northern end of Dahican
Peninsula small boulders of high grade
chromite float have been found to be
associated with serpentinites.

Peridotites (?) — The peridotites are
exposed as boulder and large masses in

place in the erosion cuts and along the
faces of the sea-cliffs. Thy grade in color

Page 14.0f 42

JUL 1 2.2007
MGB Form No. 05-4

from dark green to black, are extremely
hard and often show small phenocrysts of
olivine. Petrographic studies of these rocks
showed the olivine has altered to antigorite
and serpentinite.

Diorite — The diorite and andesites
have been recognized both from hand
specimens and ‘Petrographic sections.
Although gabbros have been reported they
have not as yet been determined with
certainty.

Structure — The entire basement
complex is extremely fractured and faulted.
No fault patterns have been observed or
worked out, and, though much faulting
exists, the extent, magnitude and
importance of faulting has yet to be
determined. It is felt that after more
detailed filed work has been carried on the
structural and stratigraphic relationship
between the basement and the western
high-land formations will be determined.

Geology from Report of Investigation
No. 35

General Geology .

In 1914 reservation area is underlain
chiefly by a complex assemblage of
serpentinized ultramafic rocks,
metavolcanic rocks, amphibolite schist, talc-
chromite

Page 15 of 42

JUL 12 ui)
MGB Form No. 05-4

The serpentinized ultramafic rocks
underlie the eastern half of the area,
flanked on the northwest and southeast by
Tertiary clastic | sedimentary rocks,
limestone and basalt. Amphibiolite schist
and metavolcanic ‘rocks of probable pre-
Tertiary age predominate on the
southwestern portion. These earlier-formed
rocks were included by the ultramafic rocks
probably during the late Cretaceous time
but definitely before Eocene times. Isolated
remnants of Eocene limestone capping the
serpentinized ultramafic rocks are found at
the north central portion of the reservation.
Wright, et. al.4, — suggested _that
serpentinization of the ultramafic rocks
subsequently followed after their
emplacement. Field studies indicate the
presence of two general types of ultramafic
rocks, namely, dunite and pyroxene
peridotite.

It is probable that a long period of
erosion must have taken place sometime in
late Tertiary time which extensively eroded
the limestone and clastic sedimentary rocks
capping the serpentinized ultramafic mass.
Progressive uplift probably began in
Pleistocene time followed by peneplanation.
The ensuing, most significant event was
characterized by the tropical chemical
weathering of the serpentinized ultramafic

Wright, W.S., et. al., 1958, Iron-Nickel-Cobalt Resources of Nonoc-Awasan- S.

Dinagat Islands in Parcel Il of the Surigao Mineral Reservation, Mindanao;
Publication 17, Special Project Series, Phil Bu. Of Mines, Manila

Page 16 of 42

JUL 1 2 2007
MGB Form No. 05-4

305.

rocks and their clastic derivatives which
consequently formed the _ nickel-iron
resources of the 1914 Surigao Iron Ore
Reservation. It can be seen, therefore, that
the areal distribution of the ultramafic rocks
has a bearing on the nickel-iron resources
of the reservation.

Description of __the __Nickeliferous
Deposits

Origin of the Deposits

The nickeliferous deposits consist of
laterite and decomposed serpentinite. The
deposits represent the residual products
developed in place by chemical weathering
of the serpentinized ultramafic rocks. D.A.
Frasche® proved by petrographic evidence
that the degree of alteration of the original
mineral constituents of the serpentine rock
increases upward to the iron ore. Such
progressive destruction of the country rock
is ascribed to the action of percolating
ground water. He concluded that by this
process, great ‘quantities of soluble
materials such as silica, magnesia and lime
have been removed and the insoluble
constituents of the serpentine rock such as
iron and chromium, alumina, have
accumulated to form the nickeliferous
laterite deposits. The lateritic end product
contains almost no magnesia and very little

Frasche, D.F., 1941, Origin of the Suirgao Iron Ores; Econ. Geology, Vol. 36, p. 230-

Page 17 of 42

JuL 12 2007
MGB Form No. 05-4

silica even though it originally constituted

about 75% of the parent rock.
General Features

Despite the wide area underlain by
serpentinized ultramafic rocks, the
important nickeliferous deposits are found
only along the northeastern coastal area of
the 1914 reservation extending form
southern Adlay northwestward to
Urbiztondo, Claver. Small and scattered
lateritic tracts are also found capping the
more gentle ridges on the southwestern
part of the reservation particularly at Baoy
and Mt. Legaspi Range.

The reddish-brown lateritic soil
capping the gentle ridges consists mainly of
limonite and hematite with subordinate
amount of magnetite. Near the surface and
a few meters downward, small hard
hematite and limonite pellets or shots are
predominant. These pellets or shots
increase in quantity and size toward the
surface and sometimes are often found
cemented into limonitic crust.

The presence of different colors in
the laterite zone as observed in road cuts,
test pits and natural exposures led to the
recognition of at least three zones, each
Zones being transitional to the next lower
zone. The first zone which lies on the
topmost layer exhibits form dark reddish

Page 18 of 42

JUL 12 2007
MGB Form No. 05-4

brown to moderate, brown color peculiar to
lateritic deposits in other tropical regions.
The middle zone of zone 2 is light-brown to
yellowish-brown, and zone 3 representing
the base of the laterite displays variegated
colors of yellowish-brown, yellow, red, pale
greenish-yellow and black. High nickel is
usually contained in this zone which
extends downward to the upper part of the
decomposed serpentinite. However, in
some places, the enriched zone is entirely
in the decomposed "zone.

De Vletter® stated two factors that
satisfy nickel concentration or enrichment,

as follows:

1. Decomposition of serpentine with
removal of its principal constituents,
namely magnesia and silica, and
consequent residual concentration of
metallic components.

2. Dissolution of nickel from uppermost
layers of laterite and its re-
precipitation in the lower layers and
transition zone.

Because of the _ inter-relation
between solution and redeposition which
represent a continuous process, the
position of the enriched zone gradually

moves downward.

Vletter de, D. R., 1955, How Cuban Nickel Ore was Found; Engineering and Mining
Journal, Vol. 156, No. 10, p. 84-87.

Page 19 of 42

JUL 12 2007
MGB Form No. 05-4

Underlying the laterite mantle is the
light yellowish green to greenish and soft
decomposed serpentinite. Being the basal
portion of the two deposits, this ore
contains higher nickel than the overlying
laterite soil.

The decomposed serpentinite ore
displays greenish hues from pale greenish-
yellow to greenish-gray. The contact
between the overlying laterite and the
decomposed serpentinite is very irregular.

Field identification of the
decomposed serpentine ore can be made
by noting the color alone. The occurrence
of light yellowish-green to light-green in
preponderance to brown or red is
characteristic of all decomposed zone
encountered in the reservation. However,
there are instances where the greenish
material occurs in equal proportion with the
brown or red. In this case, a sharp contact
between the laterite and decomposed
serpentinite may not be visible in the field.
The position of the contact will then be
based on the iron content rather than by

color alone.

5.1.1.5. Conclusion

The above information will be very useful in

the conduct of exploration activities in the Project

Page 20 of 42

JuL 12 2007
MGB Form No. 05-4

Area considering that Project Area is part of the
Mineral Reservation subject of the study.
However, there is a need to conduct research
studies for collection of all available data to
correlate the results of exploration activities to be
undertaken.

5.1.2. Research, compilation and review

This activity involves gathering of all the results of

exploration activities conducted by the MGB. This activity

would certainly help especially in correlating the results of

future activities.

5.1.2.1.

5.1.2.2.

Geochemical/geophysical data

Geochemical information of the Project
Area that may be collected will be compiled and
evaluated in order to determine whether or not it is
economical to pursue the conduct of exploration

activities.

Lithological data

Lithological data will also be collected. It is
interesting to note that the Project Area is located
near the contract area of Taganito Mining
Corporation. Hence, there is a great possibility
that the Project Area has similar lithology with the

said area.

Page 21 of 42

JUL 12 aol
MGB Form No. 05-4

5.1.2.3. Mineralization/alteration studies

As earlier mentioned, SMR is notable for
laterite and saprolite deposits, which is potential
for nickel and chromite mineralization. This will be
confirmed during the actual exploration activities.

5.1.2.4. Various thematic maps covering the target

area
Base maps in a scale of 1:10,000 will be
prepared which will used to plot all the geological

information of the Project Area.

5.1.2.5. Targets

Duration Two (2) months, to
commence upon granting of
the EP.

Manpower : One (1) Mining Engineer

Estimated Cost:

Salary incl. 13 month pay*
@ PhP20,000.00/month PhP 43,333.30

Transportation Expenses 8,000.00
Photocopying 6,000.00
Supplies and Materials 6,000.00

Total PhP 63,333.00

Pro-rated amount for 13" month pay

Page 22 of 42

JUL 12 2007
MGB Form No. 05-4

Output

Compiled technical reports
and collated data.

5.2. Reconnaissance/Regional Survey or Studies

5.2.1. Geological Mapping/Alteration Studies

Nature or Type
of Survey:

Coverage

Duration

Tools

This involves the __investigation/
evaluation of the surface indications and
geologic features of the area such as
lithology, mineralization, intensity and
type of alteration, etc., that would
indicate/establish the identifying
promising areas. The actual field survey
will include geological traverses along
drainage channels, road cuts, and other
surface structures. Compass and tape
mapping might be resorted along
sections with prominent exposures or
mineralization. The survey will focus on
the distribution of the laterite deposits in
the Project Area.

The whole Project Area (1,012.0158
hectares).

Three (3) months

Global Positioning System (GPS) Unit,
brunton compass, sample picks, etc.

Page 23 of 42

JUL 12 2007
MGB Form No. 05-4

Manpower : One (1) Mining Engineer and two (2)
Geologic Aides

Estimated Cost:

Salary(ies) incl. 13° month* PhP107,250.00
Engineer @ PhP20,000.00/mo. = PhP65,000.00
Aides @ PhP6,500/mo. = 42,250.00

Tools and supplies . 21,000.00
GPS Unit = 10,000.00
Brunton Compass = 5,000.00
Sample picks = 1,000.00
Supplies = 5,000.00

Transportation Expenses 15,000.00

Field Office/Field camps 50,000.00

Communication Expenses 7 6,000.00

Others, i.e., photocopying, film developing, etc. 4,000.00
Total PhP 203,250.00

Pro-rated amount for 13" month pay

Output ‘ Reconnaissance Geological Report with
base maps in scale of 1:10,000
indicating all the results of the activity.

Page 24 of 42

JUL 12 2007
MGB Form No. 05-4

5.2.2. Geochemical Survey

Nature or Type
of Survey:

Coverage

Duration

Sampling Media/
Sample Type:

Sampling Density/

The
survey will be undertaken to determine

reconnaissance geochemical
the geochemically anomalous areas by
systematic collection of samples The
survey is the systematic collection of
stream sediments samples in pre-
selected points from the base of the
slopes and ridge and stream sediments.

The whole Project Area (1,012.0158
hectares)

Three (3)

undertaken with

months,
the
geological mapping.

simultaneously

reconnaissance

Stream sediments will be collected by
sieving in the size of minus 2 mm. and
minus 80-mesh. Rock floats by

identification and selective sampling.

Estimated Number of Samples:

Each of the minus 2 mm and minus 80-

mesh stream sediments, and rock
samples will be taken at a density of one
(1) sample for every one (1) square
kilometer. Thus, approximately eleven
(11) samples will be collected for each

of the sample type or a total of forty-five

Page 25 of 42

JUL 1:2 auue
MGB Form No. 05-4

(33) samples weighing at least one
kilogram per sample.

Mode of Analysis/
Target Elements:

The samples will be sent to the MGB
Regional Offlce No. Xill, — for
determination of nickel and chromite

contents.

Tools : GPS Unit, brunton compass, sample
picks, etc.

Manpower : One (1) Mining Engineer and two (2)

Geologic Aides (same geologic team
who will conduct the reconnaissance
geological mapping).

Estimated Cost: Considering that this activity will be
undertaken simultaneously with the
geologic mapping, only the analysis cost
amounting to PhP27,000.00 will be the
cost for this activity, broken down as
follows:

Nickel, including cobalt content,
33 samples @ PhP300.00

= PhP 9,900.00
Chromite
33 samples @ PhP 300.00
= PhP 9,900.00
Total PhP 19,800.00
Page 26 of 42

“JUL 12 2007
MGB Form No. 05-4

5.3.

Output

Reconnaissance geochemical report
with map/s showing the specific location
and assay results of sediment/rocks
samples collected.

Semi-Detailed Survey or Follow-up Studies

5.3.1. Geological Mapping or Follow-up Studies

Nature or Type
of Survey:

Coverage

Duration

Tools

Manpower

This activity involves mapping of
outcrops along creeks and other
exposures. This will be undertaken to
accurately map and delineate the rock
types, alteration mineralogy and
structures such as faults, folds, dip of
strata in prospective areas, etc.

The coverage of this activity will be
dependent on the results of
reconnaissance studies. It is assumed
that five hundred (500) hectares will be
the coverage of this study.

Three (3) months

GPS Unit, brunton compass, sample
picks, etc.

One (1) Mining Engineer and two (2)
Geologic Aides

Page 27 of 42

JUL 12 2007
MGB Form No. 05-4

Estimated Cost:

Salary(ies) incl. 13" month* PhP107,250.00
Engineer @ PhP20,000.00/mo. = PhP65,000.00
Aides @ PhP6,500/mo. .= 42,250.00

Tools and supplies 21,000.00
GPS Unit = 10,000.00
Brunton Compass = 5,000.00
Sample picks = 1,000.00
Supplies = 5,000.00

Transportation Expenses 15,000.00

Field Office/Field camps 50,000.00

Communication Expenses 6,000.00

Others, i.e., photocopying, film developing, etc. 4,000.00
Total PhP 203,250.00

Pro-rated amount for 13" month pay

Output : Reconnaissance Geological Report with
map/s in scale of 1:10,000 indicating all
the results of the activity.

Page 28 of 42

JUL 12 2007
MGB Form No. 05-4

5.3.2. Geochemical Survey

Nature or Type
of Survey: Delineated anomalous areas during the
interpretation of regional geochemical
data will be re-evaluated into a closer
density.

Coverage - The same coverage with that of semi-
detailed geological mapping, which is
500 hectares.

Duration Three (3) months, simultaneously
undertaken with the semi-detailed
geological mapping.

Sampling Media/

Sample Type: Stream sediments will be collected by
sieving in the size of minus 2 mm. and
minus 80-mesh. Rock floats by
identification and selective sampling.

Sampling Density/
Estimated Number of Samples:

Each of the minus 2 mm and minus 80-
mesh stream sediments, and rock
samples will be taken at a density of one
(1) sample for every three hundred
(300)-meter grid interval. Hence, at
least fifty (50) samples will be collected
for each of the sample type or a total of
one hundred fifty (150) samples.

Page 29 of 42
MGB Form No. 05-4

Mode of Analysis/

Target Elements:

Tools

Manpower

Estimated Cost:

Output

The samples will be sent to the MGB
Office No. XIII,
determination of nickel and chromite

Regional for

contents.

GPS Unit, brunton compass, sample
picks, etc.

One (1) Mining Engineer and two (2)
Geologic Aides (same geologic team
who will conduct the semi-detailed
geological mapping).

Considering that this activity will be
undertaken simultaneously with the
geologic mapping, only the analysis cost
amounting to will be the cost for this
activity.

Nickel, including cobalt content,
150 samples @ PhP300.00

= PhP 45,000.00
Chromite
150 samples @ PhP 300.00
= PhP 45,000.00
Total PhP 90,000.00

Semi-detailed geochemical report with
map/s showing the location and assay
results of sediments/rocks samples.

Page 30 of 42

JUL 12-2007
MGB Form No. 05-4

5.3.3. Subsurface Investigation

There are two types of subsurface investigation that will be
implemented under this activity: Test pitting and Auger
drilling. These will be undertaken in the most promising or
favorable sites to determine the persistence of the
structures/mineralized/altered zones at limited depth. It is
assumed that one hundred fifty (150) hectares are promising

areas identified in the previous survey.
5.3.3.1. Auger Drilling

No. of Auger

Holes z Auger holes will be dug at 100
meters x 100 meters grid
interval or a total of one
hundred fifty (150) auger
holes with average depth of
eight (8) meters or a total
meterage of one thousand
two hundred (1,200) meters.

Sampling Density and

No. of Samples:
Samples will be taken at a
density of one (1) sample for
every 2-meter depth, hence,
six hundred (600) soil

samples are expected during

this stage.
Duration : Five (5) months
Equipment - Auger drill

Page 31 of 42

JUL 12 2007
MGB Form No. 05-4

Manpower : One (1) Mining Engineer and
two (2) laborers

Estimated Cost:

Salary(ies) incl. 13° month* | PhP 178,750.00
Engineer @ PhP20,000.00/mo. - 108,333.33

Aides @ PhP6,500/mo. - 70,416.67

Equipment ; 60,000.00
Transportation Expenses 25,000.00
Communication Expenses 10,000.00

Assaying/Analysis of Samples** —_ 180,000.00
600 Samples @ PhP 300.00

Others, i.e., supplies, photocopying,
film developing, etc. 10,000.00

Total PhP 463,750.00

Pro-rated amount for 13" month pay

Based from the undersigned’s experience, if
nickel mineralization is present, chromite
mineralization is not economically feasible,
or vice versa. Hence, the analysis cost is
intended for one type of minerals only.

Output : Auger drilling Report with
base map, using a
topographic map prepared in
Item 5.4 below, and vertical
cross sections in a scale of

Page 32 of 42

yy 12 0)
MGB Form No. 05-4

5.3.3.2. Test Pitting

No. of Test Pits :

1:2000 showing the auger
holes and its corresponding

assay results.

Test pits will be dug at 200
meters by 200 meters grid
interval or a total of thirty eight
(38) test pits with dimension
of 1 meter by 2 meter and
average depth of eight (8)
meters or a total meterage of
three hundred four (304)

meters.

Sampling Density and

No. of Samples:

Duration

Tools

Manpower

Samples will be taken at a
density of one (1) sample for
every one (1) meter depth of
the test pits, hence, three
hundred four (304)
geochemical soil samples are
expected during this stage.

Six (6) months

Pick —mattocks, shovels,
carpentry tools, etc.

One (1) Mining Engineer and
three (3) laborers

Page 33 of 42

JUL 12 ud?
MGB Form No. 05-4

Output

Estimated Cost:

Salary(ies) incl. 13"° month* PhP 256,750.00
Geologist @ PhP20,000.00/mo. - 130,000.00
Aides @ PhP6,500/mo. - 126,750.00

Tools and supplies,

incl. timber supports 80,000.00
Transportation Expenses 30,000.00
Communication Expenses 20,000.00
Assaying/Analysis of Samples** 91,200.00

304 Samples @ PhP 300.00

Others, i.e., photocopying,
film developing, etc. 4,000.00

Total PhP 481,950.00

Pro-rated amount for 13" month pay

If nickel mineralization is present, chromite
mineralization is not economically feasible, if
present, and vice versa. Hence, the analysis
cost is intended for one type of minerals
only.

Report on the. Result of Test Pitting
Activities with map/s, using a
topographic map prepared in Item 5.4
below, and vertical cross sections in a
scale of 1:2000 showing the test pits
and its corresponding assay.

Page 34 of 42

JUL 12 2007
MGB Form No. 05-4

5.4.

Topographic Survey

Topographic survey will be undertaken to establish the
topographic configuration of the Project Area to provided accurate
ground control points to determine where the actual exploration
activities will be undertaken. Survey controls will be necessary to
the conduct of exploration works. The topographic survey will also
be needed in planning, construction and development works and
ore reserve calculations. The said activity, however, will be
undertaken thru Contractual Basis.

Coverage: The whole Project Area (1,012.0158 hectares)
Duration § Three (3) Months

Equipment : Transit, Tape and Stadia Rod, etc.

Manpower - MGB deputized Geodetic Engineer and

laborers, i.e., tape man, rod man, etc. (the
exact manpower requirement will be
determined by the Surveying Contractor).

Estimated Contractual Cost: PhP 300,000.00

Output : Maps in scale of 1:5,000, 1:2000, 1:1000 and
1:500, such as base/topographic maps, etc.

\y Page 35 of 42
JUL 12,48
MGB Form No. 05-4

5.5. Detailed Geologic Survey
5.5.1. Detailed Geological Mapping

The detailed geological mapping program will be
carried out as limited exploration works during semi-detailed
geologic survey failed to note. some important soil
geochemical anomalies.

Coverage - The same area covered by subsurface
investigations, which is one hundred fifty
(150) hectares.

Duration s Four (4) months

Tools : GPS Unit, brunton compass, sample
picks, etc.

Manpower : One (1) Mining Engineer and two (2)
Geologic Aides

Estimated Cost:

Salary(ies) incl. 13" month* PhP143,000.00
Engineer @ PhP20,000.00/mo. = PhP 86,666.67

Aides @ PhP6,500/mo. = 56,333.33
Supplies 5,000.00
Transportation Expenses 20,000.00
Field Office/Field camps 50,000.00
Communication Expenses 15,000.00

Page 36 of 42

yup 12 aul
MGB Form No. 05-4

Others, i.e., photocopying, film developing, etc. 4,000.00

Total PhP 237,000.00

* Pro-rated amount for 13” month pay

Output

Detailed Geological Report with base
map/s in scale of 1:10,000 and 1:2,000,
using a topographic map prepared by
contracted Geodetic Engineer under
Item No. 5.4. above, indicating all the
results of the activity.

5.5.2. Geochemical Survey

Nature or Type
of Survey:

Coverage

The geochemical survey will be carried
out to gain a better understanding of the
geochemical characteristics of the
laterite deposits that will help to
established highly anomalous areas
which will be subjected to future x-ray
drilling activities. Closely spaced grid
system for sampling point location and
control will be utilized.

The same area covered by detailed
geological mapping will be the coverage
of this activity, which is one hundred fifty
(150) hectares.

Page 37 of 42

jut 12 2007
MGB Form No. 05-4

Duration

Sampling Media/
Sample Type:

Sampling Density/

Four (4) months, simultaneously
undertaken with the detailed geological

mapping.

Stream sediments will be collected by
sieving in the size of minus 2 mm. and
minus 80-mesh. Rock floats by

identification and selective sampling.

Estimated Number of Samples:

Mode of Analysis/

Each of the minus 2 mm and minus 80-

mesh stream sediments, and rock
samples will be taken at a density of one
(1) sample for every grid interval of 100
meters by 100 meters. Hence, one
hundred fifty (150) samples will be
collected for each of the sample type or
a total of four hundred fifty (450)

samples.

Target Elements:

Tools

The samples will be sent to the MGB
Office No. XIll,
determination of its nickel and cobalt

Regional for

content.

GPS Unit, brunton compass, sample
picks, etc.

Page 38 of 42

JUL 12 2007
MGB Form No. 05-4

5.5.3.

Manpower

Estimated Cost:

Output

One (1) Mining Engineer and two (2)
Geologic Aides (same geologic team
who will conduct the detailed geological
mapping).

Considering that this activity will be
undertaken simultaneously with the
geologic mapping, only the analysis cost
amounting to will be the cost for this
activity.

450 samples @ PhP 300.00
= PhP 135,000.00

Detailed geochemical report and maps
with assay results of sediments/rocks
samples.

Subsurface Investigation

Detailed Subsurface Investigation by x-ray drilling will be

undertaken in case the results of the above exploration

activities indicate highly anomalous area(s). But this will be

undertaken during the EP that may be renewed (3 and 4'"

year).

Page 39-of 42

JUL 4 2 200/
MGB Form No. 05-4

5.6. Total Estimated Exploration Cost

ist year 2nd year
1. Research, compilation
and review PhP 63,333.00
2. Reconnaissance Geological
Studies
a. Geological Mapping 203,250.00
b. Geochemical
Survey 19,800.00
3. Semi-detailed Geological
Studies
Geological Mapping 203,250.00
Geochemical
Survey 90,000.00
Cc. Subsurface
Investigation
i. Auger Drilling 278,250.00 185,500.00
ii. Test Pitting 481,950.00
4. Topographic Survey 300,000.00
5. Detailed Geologic Studies
a. Geological Mapping 237,000.00
b. Geochemical Survey 135,000.00
TOTAL PhP1,157,883.00 1,039,450.00

= PhP1,160,000.00 1,040,000.00

GRAND TOTAL: PhP 2,200,000.00

Page 40 of 42

yout 1 ‘1007
nz 74 Int

6.0. SCHEDULE OF ACTIVITIES

YEAR 1 YEAR 2
ACTIVITY 1,2'3/4/5/6/7/8/9/)10/11/ 12 /1/2)3 4'5'6/7/'8/9/10/ 11) 12
. Research, compilation and Review ERS
2. Reconnaissance Geologic Survey ia

a. Geologic Mapping
b. Geochemical Survey

3. Semi-Detailed Geologic Survey
=a
a. Geologic Mapping
b. Geochemical Survey
c. Subsurface Investigation
i. Auger Drilling
ii. Test Pitting
4. Topographic Survey |
5

Detailed Geological Studies

a. Geologic Mapping T
b. Geochemical Survey

Page 41 of 42

2002 2) «1N¢

MGB Form No. 05-4

7.0

8.0

6. Preparation of Reports

a. Quarterly Reports

b. Annual Reports

PREPARED BY:

APPROVED BY:

ARLOS V. ESCANO

ining Engineer
PRC No. 2379
PTR No. 4184826 E
Issued on January 5, 2006
Issued in Makati City

Chief Executive Officer
Oriental Synergy Mining Corporation

Page 42 of 42
ANNEX- D

ENVIRONMENTAL
WORK PROGRAM
MGB Form No. 16-1

1.0

2.0

ENVIRONMENTAL eerie

WORK PROGRAM Reeeve),

NAME AND ADDRESS OF THE APPLICANT
Name : ORIENTAL SYNERGY MINING CORPORATION
Address : 139 Joy Street, Barangay Balingasa, Quezon City

Contact Person: Frank C.W. Lao
Chief Executive Officer

Telephone Nos.: (032) 330-5636 or 38

Fax Nos. : (032) 330-5637

TYPE AND NATURE OF THE PROJECT

2.1 Project Description

* The proposed initial project is Exploration. Considering the
demands for nickel and chromite are continuously increasing at present,
the main minerals to be explored are nickel and chromite. As such, the
purposes of the Project is to determine the potential for nickel and
chromite mineralization of the applied area and (2) to determine the
viability of developing and exploiting the nickel and chromite deposit(s)
and determination of the viability of developing and exploiting the said
minerals to be found therein using socially accepted procedures but least
negative impact on the environment. However, other valuable minerals of
commercial quantity to be found therein, will also be given attention.

Page 1 of 54

JUL 12 200?
MGB Form No. 16-1

2.2

Type and Nature of Mineral Deposit(s)

The Surigao Mineral Reservation (SMR) is notable for laterite and
saprolite deposits, which are potential for nickel and chromite
mineralization. The confinement of nickel deposits will be found in the
ultramafics and in relatively lower ground compare to lumpy chromite

deposits.

3.0 GENERAL LOCATION AND COVERAGE AREA OF THE PROJECT

3.1

Location and Accessibility

The Project Area, which is covered by an application for Mineral
Production Sharing Agreement, is located in Barangay Urbiztondo,
Municipality of Claver, Province of Surigao Del Norte, within Parcel | of the
SMR and specifically bounded by the following technical description:

Corners Latitude | Longitude
1 | 9° 30° 00.00" . 125° 46’ 00.00"
2 9° 33° 00.00" 125° 46’ 00.00"
3 9° 33° 00.00" | 125° 47° 00.00"
4. | 9° 33° 00.00" 125° 47° 00.00"

Figure 1 shows the specific location of the Project Area.

The Project Area is accessible from Surigao City, thru a one (1)-
hour land transport via provincial road connecting Surigao del Norte and
Surigao del Sur.

Surigao City can be reached from Manila via 1-hour regular air
faring transport to Cebu City, thence another 30 minute connecting flight
to Surigao or a two-hour direct from Manila to Surigao. Or thru a three-day
sea/land faring transports from Manila to Surigao.

Page 2 of 54

JUL 12 2007
MGB Form No. 16-1

Figure 1

KETCH PLAN
OF EXPLORATION PERMIT APPLICATION,

: as | PREPARED FoR x
_ ORIENTAL SYNERGY MINING ore
4 SITUATED.IN THE
ie enna OF URBISTONDO 4
F CLAW
‘Scr apaertome

pose MINDANAO ,

__9°30°00.00"|1

Surigao City can also be reached by two-hour land transports from

Butuan City. Butuan City can be reached from Manila by air and sea
transportations.

Page 3 of 54
JUL 12 2007
MGB Form No. 16-1

3.2. Area Coverage

The Project Area covers an area of one thousand twelve and
0158/10000 (1,012.0158) hectares.

4.0. DESCRIPTION OF THE EXISTING ENVIRONMENT WHERE WORK IS
PROPOSED TO BE UNDERTAKEN

4.1. Land Environment

4.1.1. Topography/Physiography

“General Description - The main topographic feature of
Surigao Province is the Diwata Mountain Range. This range forms
the western border of the province, but only cuts across the south-
western corner of the iron reservation’, in a north-westerly direction.
Roughly the Diwata commence in the extreme southern corner of

. the province and trend in a north-westerly direction to the eastern

side of Lake Mainit. To the west of the range is the famous Agusan
Valley, through which the northward flowing Agusan River winds its
way to Butuan Bay. On the east, isolated mountain peaks and
small ranges fill in the central part of Surigao Province, its southern
portion being more flat and having more marginal lands along the
coast than the central or northern parts. Wile the general trend of
the Diwatas are northwesterly there many bends in the crest line
and near the center of the marked out government reservation is
Mt. Legaspi, rising to an elevation of 1170 meters above sea-level

: and forming a conspicuous feature of the landscape. To the north

and south-east of this prominent land mark are other peaks whose
elevations vary from 500-924 meters. In general, the land slopes
eastward to the coast, but the slope is not regular or continous.
These slopes are dissected into ridges, the crests of which are

st

1

Established under Executive Order No. 63, now well known as Parcel | of the Surigao

Mineral Reservation.

Page 4 of 54

juL 12 wo!
MGB Form No. 16-1

broad and comparatively flat and have a general east-west trend.
The slopes of the western range have been notched by the eastern
flowing drainage channels. In short, the north and east of Mt.
Legaspi is deeply incised, the streams flowing through narrow

precipitous valleys.

Topographic Relief —- East of the western highlands,
mentioned above, the whole topography has been modified by
erosion, the ridges are rounded and the valleys have been
deepened; the general features of the bedrock, except in some of
the erosion cuts, has been marked by lateritic iron ore. Much of the
interior region adjacent to the eastern coast of Surigao has the
appearance of a plateau. The elevation of the iron areas varies
from 122 to approximately 500 meters.

The outline of the sea coast is very irregular and is marked

. by narrow beaches and sea cliffs. The coastline is broken by

several prominent points and bays between Gigacuit and Cantilan.
The most important of the latter is Dahican Bay. The land rises
abruptly above the western bay side and in places the cliffs are
almost vertical.

There are many irregularities in the surface of the ore
bodies. Several deeply incised V-shaped valleys cut the district,
and may be interpreted as evidence of uplift. In general, they are
narrow, comparatively short, and deep. Water falls near the head

waters of these streams are common. There is much field

evidence to show that some of the streams follow zones of
weakness in the bed rock, shear zones and faults being common in
the district. The original consequent drainage of this region has
been modified as uplift took place. The stream systems are now
subsequent rather than consequent - - - that is, they are adjusted to
the structures. As a rule, stream sources rise in cirque-like
depressions, caused by the erosion of the soft ore.

Page 5 of 54

JUL 12 2007
MGB Form No. 16-1

These peculiar erosion basins have the appearance of bad
land topography and are extremely common throughout the whole

iron area."

The Municipalities of Claver and Carrascal are generally
mountainous and geotectonically within the eastern limb of the
Eastern Mindanao Ridge, a complex NNW-SSE trending island-arc

structure.

The Project Area is characterized by moderately sloping to
hilly topography with slope ranging from 10% to 40%. The Project
Area has an elevation ranging from 10 to 456 meters above sea

level (see Figure 1).

4.1.2. Land Use/Capability

The Major land use and capability of the Project Area
including its immediate vicinity, being declared as part of the SMR,
is Mining. At present, there is a nickel mining operation in the
immediate vicinity of the Project Area: the mining operations of
Taganito Mining Corporation.

Only some and relatively small portion of the Project Area is

being used by the concerned barangays for agricultural purposes.

: Since the Project Area is mostly covered by lateritic soil, the Project
Area is generally not suitable for the agricultural purposes.

Further study will be undertaken to further enhance the
existing information during the term of the EP that may be
granted.

ee

Excerpt from “GEOLOGICAL REPORT ON THE SURIGAO ORES for the COMMONWEALTH
OF THE PHILIPPINES, National Development Company, Manila by Dean F. Frasche, Chief
Geological Survey Division, 1938” ,

Page 6 of 54

JUL 12 2007
MGB Form No. 16-1

4.1.3. Pedology®

The soil in the province is basically clay and sandy loam
type. The soil in the mainland area is generally classified as loam
soil (50% Anao-aon/Malimono Clay Loam and 50% Kabatohan
Clay Loam) characterized as permeable, moderately drained and
highly suitable for agriculture. The Dinagat island soil is primarily
Dinagat clay loam which comprised 70%, Kabatohan loam 20%,
and 10% of Bolinao clay steep phase. It is characterized as

friable, slightly sticky and granular in nature.

The soil type in Siargao island is : 80% Bolinao clay, 10%

* Bolinao Clay, Steep Phase, and 5% Jamoyaon clay loam. The

island of Bucas Grande is highly acidic due to the presence of

mineral ores thereby needing careful soil management.

SOIL TYPE IN SURIGAO DEL NORTE

LOCATION % BY SOIL TYPE
Dinagat/Dinagat 70% | Dinagat Clay Loam
20% | Kabatohan Loam
5% | Bolinao Clay, Steep Phase
5% Others
Siargao 80% | Bolinao Clay

10% | Bolinao Clay, Steep Phase
5% | Jamoyaon Clay Loam
5% Others

Bucas Grande 60% | Kanatohan Clay
40% | Bolinao Clay, Steep Phase

Middle & East Bucas Grande | 100% Dinagat Clay Loam
Anao-aon - Malimono 60% | Malimono Clay Loam
20% | Kabatohan Clay Loam
20% | Malalag Clay Loam

Surigao River Valley 50% | Sison Clay Loam
| 15% | Bad-as Sandy Loam

pees

Source: “SOCIO ECONOMIC AND DEMOGRAPHIC PROFILE OF SURIGAO DE!
4 / ‘L NORTE,
CY2003 EDITION” compiled by Provincial Planning and Development Office

Page 7 of 54

UL 12 2007

MGB Form No. 16-1

| 15% | Malimono Clay

| 10% | Anao-aon Clay
5% | Surigao Clay
5% Others
Bacuag 40% | Jasaan Clay

40% | Balinao Clay
15% | Badas Sandy Loam

| 5% | Other
Gigaquit - Claver 40% | Kabatohan Clay
| 40% | Sapa Clay Loam
| 20% | Other
Alegria/Mainit 10% | Kabatohan Clay Loam

30% | Sison Clay Loam

10% | Bolinao Clay

5% San Manuel Sandy Clay Loam
10% | Malalag Clay Loam

22% | Malimono Clay Loam

12% | Mountain Soils + Others

SOURCES: PAO, derived from Bureau of Soils Maps

The Proponent commits to conduct further study on
Pedology to enhance the existing information during the term
_ of the EP that may be granted.

4.2. Water Environment

4.2.1. Water Quality

Records of the National Water Resources Council (1982),
now called as the National Water Resources Board (NWRB),
indicate that groundwater statistics from Surigao Del Norte exhibit
the static well level (SWL) ranges from 0.61 to 7.62 m. below

* ground surface (mbgs) or an average of 2.72 mbgs. The province-
wide specific capacity ranges from 0.25 liter per second per meter
(Ips/m) to 1.45 Ips/m.

Page 8 of 54

. JUL 12 2007

MGB Form No. 16-1

Water quality sampling will be undertaken to establish
baseline information such as_ physico-chemical, trace
elements, ph, conductivity and other factors affecting the
water quality, during the first three months of the EP that may

be granted.

4.2.2. Hydrology

The Project Area is situated on the western side of the
Mindanao Island and is drained by several, generally short,
northerly-flowing streams/creeks, i.e., Hemoyowon and Urbiztondo
Creeks that eventually empty into the Hinatuan Passage. The
streams exhibit a dendritic drainage pattern.

4.3. Climatology/Meteorology*

The Province of Surigao del Norte is considered by PAGASA to be
under the Type II of the modified Coronas Classification of Philippine
Climate, which is based on very pronounced maximum rain period
generally occurring in December to January, although there is not a single
dry month which is typical of areas along or very near the eastern coast of
the country. The Province is open to the northeast monsoon.

Meteorological data was collected from the nearest Climatological
Station of PAGASA in Surigao City for periods covering 1961 to 1995.

Surigao City is located some 40 km southwest of the proposed project
area, .

Based on the Surigao City data, the climatologic normals computed
from 1961 to 1995 are as follows: monthly average of temperature ranges
from a low of 22.60°C to a high of 32.50°C with an annual maximum

Climatologic Data gathered from the Philippine Atmos; i i i
c C pheric and Geocphysical Service
Administration (PAGASA) and the Department of Public Works and Highways (DPWh). e

Page 9 of 54

JUL 12 2007
MGB Form No. 16-1

average of 31.04°C and an annual minimum average of 23.46°C. Mean
monthly temperatures reading ranges from 25.80°C to 28.25°C. The
hottest month of the year is June with mean temperatures ranging from
24°C to 32.50°C. The coldest month is December with mean
temperatures of 23.10°C to 29.60°C.

For the climatologic normals, the factor of relative humidity
averages annually at 84%. The highest relative humidity recorded is 88%
during the month of January. The lowest recorded relative humidity of
80% is felt during the month of August.

The area experiences prevailing winds with velocities annually
averaging 3 meters per second. The general wind direction for the
months of December to February is northeast, while for the months of
March to May it is easterly. For June to August, the area experiences
southwesterly winds gradually shifting to west-southwest during
September and to the west during October. For the month of November
the average wind direction is easterly. The annual wind direction is taken

as easterly.

The vapor pressure in the area averages at 30.03 millibars on a
year. The highest vapor pressure is recorded during May with monthly
average of 31. 40 millibars, while the lowest is during February with 28.50
millibars.

Cloud cover averages at 6 ockta per annum with the cloudiest days
for the months of June to March. The least clouds are experienced during
the months of April and May with an average of 5 ockta. Thunderstorms
are frequent during June to November ranging from 6 to 8 days of
thunderstorm per month. The least thunderstorms occur during the
months of December to April with ranges of 1 to 4 days of thunderstorms
per month. The annual total days of thunderstorms is taken at 59. The
months with the most number of lightning days are August and October

with an average of 17 days. On the other hand, the lightning days are not
found during February.

Page 10 of 54

JUL 12 2007
MGB Form No. 16-1

Data on evaporation rates where not available in Surigao, however,
the nearest available data are from the PAGASA Station at the Musuan,
Bukidnon Station averaged at 5.5 mm in a year. The highest evaporation
rate is on April at 8.0 mm while the lowest is 4.2 mm during the month of

July.

The climatologic extremes computed from 1903 to 1995 are as
follows: the highest monthly average of temperature is 37.5°C taken on
15 June 1987 while the lowest was on 24 February 1905 at 18.2°C. The
low end of the high temperatures is from 24.6°C in 18 December 1905
while the high end of the low temperatures 20.8°C recorded on 18 May
1972.

For the climatologic extremes computer from 1950 to 1995, the
area experiences winds with velocities annually averaging 34.6 meters per
second. The highest wind velocity was recorded on 21 December 1986
with 56 meters per second. The lowest for the extremes is 20 meters per
second during 26 February 1968. The general wind direction for the
months of January 10 March is north-northeast to northwest, while for the
months of April to June it is west-southwest to south-southwest. For July
to August, it varies from west-northwest to west-southwest.

The lowest sea level pressure during the period 1949 to 1995 is
recorded at 981.80 millibars on 27 October 1991 while the highest was on
17 January 1959 with 1,019.5 millibars.

Rainfall data were taken from the records of the climatological
station of PAGASA in Surigao City. A review of the PAGASA data tells
that the annual rainfall in the area is 1,142 mm. The dry months are from
December to May with monthly rainfall ranging from 40.6 mm to 97.0 mm.
The driest month is April with rainfall totaling only 40.6 mm over a 5-day
Period. The west months are June to November with monthly rainfall
ranges of 105.8 mm to 157.6 mm. The wettest month is October with
rainfall registering at 157.6 mm over a period of 16 days.

Page 11 of 54
MGB Form No. 16-1

4.4.

Six (6) tropical cyclones occurred during the past 49-year period,
which is an average of 0.12. The month of December had the most
number of frequencies of tropical cyclone passage in the area, with an
average of 0.04, followed by the months of March, August, October and
November. No tropical cyclone crossed the area for the rest of the year.

The most number of tropical cyclones passed over the area during
the month of November followed by the month of December. No tropical
cyclone affected the area in the months of June, July and September. For
the other months, there was minimal threat of tropical cyclone passage
over the area. The annual frequency of occurrence of tropical depression
is at 0.14, tropical storm is at 0.27 and typhoon at 0.35. The remainder of
the months showed minimal threat of tropical cyclone passage over the
area. The waters in the western embayments of Dinagat Island are quiet
during the severest storms but very rough in the open sea and Surigao
Channel. During severe storms the Surigao Channel may not be
navigable by launches, resulting in the isolation of the island. This may
happen once or twice a year and may last up to eight days. In the local
Visayan language, this phenomenon is known as “Walo-Walo” (from Walo
meaning eight).

Geological/Geomorphological Environment

a. Geology based from the “GEOLOGICAL REPORT ON THE
SURIGAO ORES for the COMMONWEALTH OF THE
PHILIPPINES, National Development Company, Manila” by

Dean F. Frasche, Chief, Geological Survey Division, Bureau of
Mines, 1938

With the reconnaissance made by Pratt and Lednicky in
1915, little geological work has been done in the Surigao Area. Ina
general way, these early workers worked out, or tried to delimit, the

western extension of the western overlying sedimentaries.

Page 12 of 54

- JUL 12 2007
MGB Form No. 16-1

According to them, this contact is marked by and escarpment which
strikes more sharply to the east and finally bends and strikes north
making a narrow loop only to terminate on the north shore of
Carrascal Bay. This contact has not been checked or traced out by
the author, but it is certain that there is a sedimentary igneous
contact in the interior almost nothing has been worked out in regard

to the historical geology of this region.

A great deal of the interior region adjacent to the eastern
coast of Surigao has the appearance of a plateau, rising 125 to 924
meters above sea-level. The slopes from the western interior
descend in a gentle manner to the eastern sea board. Upon these
slopes, the wide spread lateritic iron deposits occur in blanket form,
the ore being thin or totally absent in the erosion gullies and
valleys. This ore mantle varies in thickness, and rests directly on a
basement complex of serpentinized ultra-basic rocks.

Basement Complex - the area under discussion is
underlain by a series of ultra-basic rocks here named the basement
complex. This complex extends from the barrio of Capandan south
along the coast to Carrascal Bay, its westward extensions are
unknown. In surface area, it represents approximately 60 square
kilometers and is thought to be the oldest rock formation in the
Surigao district, probably dating form Pre Miocene time.

Kinds of Rocks — The rocks of the basement complex are

represented in their order of abundance by serpentines, altered
peridotites (7?) and perhaps some altered diorites and andesites.
Fragments and well worn pebbles of andesite have been found in
the vicinity of Dahican Bay but their relationships to the older
altered complex are unknown. However, in the northern part of the
reservation, near kilometer 87 on the Provincial Road, fresh
andesite outcrops appear to intrude and cut the older basements.

Page 13 of 54

* JUL 12-2007
MGB Form No. 16-1

Serpentine — This rock covers a larger part of the area and
has been formed as an alteration product of the original peridotite
(?) and other basic rocks. Locally, it can be found in the bottom of
the erosion cuts and along the faces of the sea cliffs. Often, where
the surface ore-mantle has been stripped off by erosion, it can be
found in large areas. In most exposures, the serpentine can be
seen grading down into a more dense dark-green to black
peridotitic rock. Small veins and stringers of a hydrous magnesium
nickel silicate are commonly found in the serpentine. Near
Kilometer 90 on the Surigao Provincial Road, and on the northern
end of Dahican Peninsula small boulders of high grade chromite
float have been found to be associated with serpentinites.

Peridotites (?) — The peridotites are exposed as boulder
and large masses in place in the erosion cuts and along the faces
of the sea-cliffs. Thy grade in color from dark green to black, are
extremely hard and often show small phenocrysts of olivine.
Petrographic studies of these rocks showed the olivine has altered
to antigorite and serpentinite.

Diorite — The diorite and andesites have been recognized
both from hand specimens and Petrographic sections. Although
gabbros have been reported they have not as yet been determined
with certainty.

Structure - The entire basement complex is extremely
fractured and faulted. No fault patterns have been observed or
worked out, and, though much faulting exists, the extent, magnitude
and importance of faulting has yet to be determined. It is felt that
after more detailed filed work has been carried on the structural and
Stratigraphic relationship between the basement and the western
high-land formations will be determined.

Geology based from the “REPORT OF INVESTIGATION NO.
35” re: “PRELIMINARY REPORT ON THE INVESTIGATION OF

Page 14 of 54

JUL 12 dul7
MGB Form No. 16-1

THE NICKEL-IRON REOSURCES OF THE 1914 SURIGAO IRON
ORE RESERVATION” by Rodrigo G. Rigor, Mining Engineer II,
Bureau of Mines, 1962.

General Geology

In 1914 reservation area is underlain chiefly by a complex
assemblage of serpentinized ultramafic rocks, metavolcanic rocks,

amphibolite schist, talc-chromite

The serpentinized ultramafic rocks underlie the eastern half of the
area, flanked on the northwest and southeast by Tertiary clastic
sedimentary rocks, limestone and basalt. Amphibiolite schist and
metavolcanic rocks of probable pre-Tertiary age predominate on the
southwestern portion. These earlier-formed tocks were included by the
ultramafic rocks probably during the late Cretaceous time but definitely
before Eocene times. Isolated remnants of Eocene limestone capping the
serpentinized ultramafic rocks are found at the north central portion of the
reservation. Wright, et. al.®, suggested that serpentinization of the
ultramafic rocks subsequently followed after their emplacement. Field
Studies indicate the presence of two general types of ultramafic rocks,
namely, dunite and pyroxene peridotite.

It is probable that a long period of erosion must have taken place
sometime in late Tertiary time which extensively eroded the limestone and
clastic sedimentary rocks capping the serpentinized ultramafic mass.
Progressive uplift probably began in Pleistocene time followed by
peneplanation. The ensuing, most significant event was characterized by
the tropical chemical weathering of the serpentinized ultramafic rocks and
their clastic derivatives which consequently formed the nickel-iron
resources of the 1914 Surigao Iron Ore Reservation. It can be seen,
therefore, that the areal distribution of the ultramafic rocks has a bearing
on the nickel-iron resources of the reservation.

Wright, WS., et. al., 1958, Iron-Nickel-Cobalt Resources of Nonoc-Awasan- S. Dinagat
Islands in Parcel II of the Surigao Mineral Reservation, Mindanao; Publication 17, Special
Project Series, Phil Bu. Of Mines, Manila .

Page 15 of 54

JUL i 2 couse
MGB Form No. 16-1

Description of the Nickeliferous Deposits

Origin of the Deposits

The nickeliferous deposits consist of laterite and decomposed
serpentinite. The deposits represent the residual products developed in
place by chemical weathering of the serpentinized ultramafic rocks. D.A.
Frasche® proved by petrographic evidence that the degree of alteration of
the original mineral constituents of the serpentine rock increases upward
to the iron ore. Such progressive destruction of the country rock is
ascribed to the action of percolating ground water. He concluded that by
this process, great quantities of soluble materials such as silica, magnesia
and lime have been removed and the insoluble constituents of the
serpentine rock such as iron and chromium, alumina, have accumulated to
form the nickeliferous laterite deposits. The lateritic end product contains
almost no magnesia and very little silica even though it originally
constituted about 75% of the parent rock.

General Features

Despite the wide area underlain by serpentinized ultramafic rocks,
the important nickeliferous deposits are found only along the northeastern
coastal area of the 1914 reservation extending form southern Adlay
northwestward to Urbiztondo, Claver. Small and scattered lateritic tracts
are also found capping the more gentle ridges on the southwestern part of
the reservation particularly at Baoy and Mt. Legaspi Range.

The reddish-brown lateritic soil capping the gentle ridges consists
mainly of limonite and hematite with subordinate amount of magnetite.
Near the surface and a few meters downward, small hard hematite and
limonite pellets or shots are predominant. These pellets or shots increase

in quantity and size toward the surface and sometimes are often found
cemented into limonitic crust. .

Frasche, D.F., 1941, Origin of the Suirgao Iron Ores; Econ. Geology, Vol. 36, p. 230-305.

Page 16 of 54
JUL 12 2007
MGB Form No. 16-1

The presence of different colors in the laterite zone as observed in
road cuts, test pits and natural exposures led to the recognition of at least
three zones, each zones being transitional to the next lower zone. The
first zone which lies on the topmost layer exhibits form dark reddish brown
to moderate brown color peculiar to lateritic deposits in other tropical
regions. The middle zone of zone 2 is light-brown to yellowish-brown, and
zone 3 representing the base of the laterite displays variegated colors of
yellowish-brown, yellow, red, pale greenish-yellow and black. High nickel
is usually contained in this zone which extends downward to the upper
part of the decomposed serpentinite. However, in some places, the
enriched zone is entirely in the decomposed zone.

De Vletter’ stated two factors that satisfy nickel concentration or
enrichment, as follows:

A. Decomposition of serpentine with removal of its principal
constituents, namely magnesia and silica, and consequent residual
concentration of metallic components.

2: Dissolution of nickel from uppermost layers of laterite and its re-
precipitation in the lower layers and transition zone.

Because of the inter-relation between solution and redeposition
which represent a continuous process, the position of the enriched zone
gradually moves downward.

Underlying the laterite mantle is the light yellowish green to
greenish and soft decomposed serpentinite. Being the basal portion of the
two deposits, this ore contains higher nickel than the overlying laterite soil.

a

7

Vletter de, D. R., i s : 4 —
Vol. 156, No. 10, ean Cuban Nickel Ore was Found; Engineering and Mining Journal,

Page 17 of 54

JUL 12 2007
MGB Form No. 16-1

4.5.

The decomposed serpentinite ore displays greenish hues from pale
greenish-yellow to greenish-gray. The contact between the overlying
laterite and the decomposed serpentinite is very irregular.

Field identification of the decomposed serpentine ore can be made
by noting the color alone. The occurrence of light yellowish-green to light-
green in preponderance to brown or red is characteristic of all
decomposed zone encountered in the reservation. However, there are
instances where the greenish material occurs in equal proportion with the
brown or red. In this case, a sharp contact between the laterite and
decomposed serpentinite may not be visible in the field. The position of
the contact will then be based on the iron content rather than by color

alone.
Biological Environment
4.5.1. Plants

The Project Area is covered with tropical jungle of
dipterocarp variety. Although the laterite areas along the coastal
areas are barren or covered with thin vegetal foliage, densely
forested areas are also found farther inland. Iron wood, locally
known as “Magkuno,” Felichenia linearis, locally known as
“hagsam,” and types of tropical tree called nickel tree or “paguspos”
predominate in the semi-barren areas.

Further study will be undertaken to further enhance the

existing information during the term of the EP that may be
granted.

4.5.2. Animals

Fauna or animal life observed consists of birds (doves, grass
birds and quails) and domesticated animals like cows, carabaos,
dogs and goats.

Page 18 of 54
JUL 12 2007
MGB Form No. 16-1

The Proponent commits to undertake comprehensive

study to account all the terrestrial animals and plants in the

Project Area.

4.6 Socio-Economic Environment®

4.6.1 Demography

4.6.1.1.

Population Distribution/Trends

Per 2000 NSO Survey, the Province’s total
population is 481,416 or an increase of 8.86% from the
1995 survey of 442,203 with an annual growth rate of
1.71%. Population density has also increased from 161
persons per square kilometer in 1995 to 175 in 2000.
Household population correspondingly increased by
10.74% from 83,658 in 1995 to 92,645 households in
2000. It has a projected population of 515,929 in 2003.

The Province ranked 4" in terms of population per
province which contributed 17.32% of the entire
population of Caraga Region and 0.47% of the entire
population of the country.

Young population is relatively high. There are 71
young dependents for every 100 working population (15-
64 years old). In contrast, ald dependency ratio (65 &
above) was very low with only 7 old dependents to every
100 working population. There are about 78.29%
(346,185) of the total population who are young (0-39
years old) of which 40% (175,672) are male and 30%
female.

Source: Socio-Economic and Demographic Profile of Surigao Del Norte, CY 2003

Page 19 of 54

JUL 12 e007
MGB Form No. 16-1

4.6.1.2.

4.6.1.3.

Number of Births/Deaths

Some 11,308 livebirths were reported in 2002 with
a decrease of 816. This implies that family planning
program really work-out in the province. Of the total
births, 51.38% (5,810) were males and 48.62% female
and majority (5,081) were born at home. Surigao City
being the highly urbanized center, still has the highest
birth registration followed by the Municipality of Dapa
while Burgos has the least number of registration.

Deaths on the other hand had increased by
10.79% from 2001 to 2002. Of the total deaths (2,238),
56.43% are males and 43.57% are females. Most death
cases (732) had occurred at home. The Municipality of
Claver had the highest number of cases (82) followed by
San Jose municipality.

Poverty Incidence

The Province has high poverty incidence of 56%,
but this rate is lowest in the region. It is decreasing from
58.3% in 1991. Per 2000 NSCB report, poverty
incidence has decreased to 25% with 22,878 poor
families below poverty threshold with only PhP8,651.73
annual per capita poverty threshold and it has the lowest
incidence among the four provinces of Caraga Region.

4.6.2. Economic Profile

4.6.2.1.

Labor Force and Employment

The Province registered some 305,000 persons in
the working age of 15 and above based on the 2000
NSO Survey. Of the total persons belonging to the

Page 20 of 54

JUL 12 cue?
MGB Form No. 16-1

working age, 208,000 persons or 68.1% were in the labor
force while 97,000 or 31.9% were considered not in the
labor force. Of those in the labor force 204,000 or 98%
were employed while 4,000 or 2% were unemployed.
Employment rate in Surigao del Norte is higher than the
rest of the Provinces of Caraga Region. Generally, more
men were employed accounting 73.14% while women
employees were only 26.85%. Likewise, unemployment
registered 62.81% for women, slightly higher than men
which posted 37.19%. It was noted that employment for
both sexes was heavy between ages 15 up to 34 and
was declining at age 35.

NSO data indicated that population distribution
involving 15 years old and above was almost equal in
both urban and rural areas (49.77% urban, 50.23% rural).
Urban - based workers accounted for 26.54% or 66,764
while rural-based reached to 67,259 or 26.74% of the
total working age of the province. In both areas male
employees consistently outnumbered their women
counterpart (urban: 69.11% male, 30.89% female;
tural : 77.16% male, 22.84% female).)

Labor force survey show urban-based workers’
participation to stand at 49.82% as against rural-based
50.19%. Among the major industry groups, Agriculture,
Fishery and Forestry exhibited the highest employment
with 71,696 or 53.50% while Electricity, Gas and Water
was the lowest posting at 32%.

Labor force participation in 1980, 1985, 1990 and
1995 indicated men’s participation rate consistently
exceeded that of women. In 1995, participation rate was
71% for men and 38.6% for women.

Page 21 of 54
JUL 12 200?
MGB Form No. 16-1

4.6.2.2.

Employment rates in 1990 showed males to be
dominant with 94.8% employment rate (98,032
employed) as against women’s participation rate of
79.9% (35,991 employed). On the other hand, women
exhibited a higher unemployment rate of 20.1% over
men's 5.2%. Employment rate for both sexes was highest
in Surigao mainland at 91.4%. Siargao and Dinagat
Islands posted identical employment rate at 89%. In
Siargao and Dinagat however, unemployment rate was
higher at 11% compared to mainland’s 8.6%.

Family Income and Expenditures

Some 18,419 families were earning a yearly
average family income of PhP25,611.00 and spent an
average of PhP25,501.00. A small number of 480 affluent
families were earning yearly an average of
PhP261,053.00 and spent only around PhP73,018.00.
On the average, considering all income classes, a family
in the province exhibited an average yearly income of
PhP47,556.00 and yearly expenditures of PhP40,427.00.

In 1994 NSO data, -a total of 98,180 families
posted an average per capita income of PhP10,539.00
and average per capita expenditure of PhP8,746.00. In
particular, the highest per capita income class
(PhP50,000.00 and over) displayed a PhP74,376.00
average per capita income, while that of the lowest class
(under PhP2,500.00) per capita income was only
PhP2,034.00.

On sources of income, 43,023 families (44%) were
engaged in various entrepreneurial activities such as
crop farming and gardening (16%), fishing (15%) and

Page 22 of 54
JUL 12 2007
MGB Form No. 16-1

4.6.2.3.

wholesale and retail (7%). About 33,931 families (35%)
were wage and salary earners and 21,226 or 21% were
dependent of other sources like crop-sharing and cash-
receipts, support, assistance and relief from domestic

source.

Distribution of family expenditures revealed that
food consumed at home posted the highest expenditure
(57.6%). This is followed by rent/rental value of occupied
dwelling units (7%) and fuel, light & water (5.1%).

Per NSO report, the Gonsumer Price Index (CPI)
for all items was increasing from 165.3 in 2000 to 174.0
in 2001. Inflation rates also rise up from 4.1 in 2000 to
5.3 in 2001 while decreasing for the purchasing power of
peso from 0.60 to 0.57. In 2001, “the housing and
repairs” commodity group has the highest average
consumer price index (225.0) followed by the “fuel, light
and water’ group (178.1) and the least went to the
household furnishing, operations or miscellaneous group.

Agriculture & Natural Resources
. Crop Production

Overall production of crops for Year 2002
totalled to 557,716.30 metric tons. This year crop
production showed a remarkable increase of
130% compared to last year's production of
241,793.70 metric tons. However, harvest area
has decreased from 143,294 hectares in 2001 to
142,374 hectares in 2002.

Coconut land comprised the biggest area of
110,500.00 hectares while coffee had only 30.0

Page 23 of 54
JUL 12 aul
MGB Form No. 16-1

hectares. In terms of production, coconut had
decreased its yield from 102,969.26 metric tons in
2001 to 93,386.37 metric tons in 2002. Coconut
farmers all over the province numbered 46,053.

Absolute palay area reached a total of
18,609 hectares of which 11,175 hectares
(60.05%) were irrigated and 7,434 hectares
(39.95%) rainfed. Palay production showed a
slight decreased of 1.7% from 65,699.00 metric
tons in 2001 to 64,584.00 metric tons in 2002.
Palay consumption requirements for 2002 resulted
to a deficit of some 406,045 metric tons.

Production was very low in other crops
particularly cacao (95 hectares), coffee (30
hectares), and abaca (50 hectares) at 42.0 metric
tons, 21.25 metric tons and 131.0 metric tons

respectively.
Poultry & Livestock ©

Livestock and poultry has an aggregate
population of 637,487 heads. Chicken topped the
list with 445,580 representing 69.9%.

There was a reported surplus of 3,506,913
kgs. of carabeef and 17,770 kgs. of duck in the
province. Moreover, surplus of 2,341,276
kilograms was registered on pork production also.

Consumption requirements for beef and
chicken surpassed production. For _ beef,
consumption was estimated at 625,453 kgs. but
Production yielded only 412,596 kgs. which

Page 24 of 54

JUL 12 2007
MGB Form No. 16-1

resulted to 212,857 kgs. deficit. Chicken has
registered a deficit of 2,395,104 kgs. while goat
production registered a surplus of 24,498 kgs. for

the whole province.

There are 17 commercial livestock and
poultry farms in the entire province with 9,263
animals. Chicken and ducks have the highest
population of 3,770 ‘heads and 4,695 heads,
respectively. Animals slaughtered in abattoirs
totaled to 516,540 heads of which 497,273 heads
were chicken.

Fishery & Aquatic Resources

Total fishery production of the province
showed a decreasing trend on fish catch volume
on commercial, municipal marine, inland and
aquaculture which totalled to 54,463.4 metric tons
for the year 2002 as compared to 62,616.8 metric
tons in 2000. An overall 14.97% decrease was
registered in year 2002 altogether with the
downward trend on the fishery components for this
year.

Although there was a decrease of fish
production but still the total consumption
requirements is sufficiently supplied and a surplus
of 34,963,594 kgs. was recorded in 2002.

Mineral Resources
Metallic reserves registered a total of

14,678,155.8 metric tons. Nickel Silicate Ore
posted a 55.08% share of the total reserves or

Page 25 of 54
MGB Form No. 16-1

8,084,178.8 MT, while Gold and Copper have a
deposit of 3,596,700 metric tons. Iron Ore has
2,103,767 metric tons and chromite has 893,510

metric tons.

For the non-metallic, limestone has
230,720,716 metric tons and silica deposits has
148,173,727 metric tons. For the year 2002, there
were no existing Permit Holders for Guano and
Phosphate.

Under the Mineral Production, a total of
1,406,260 DMT was noted for the Nickel Silicate
Ore with a _ corresponding value of
PhP1,102,408,166.30. These products are
exported to Japan and Australia with a
corresponding sales of PhP417,866,588 for
670,640.79 DMT of Nickel Silicate Ore. Chromite
Concentrate has only 1,554.39 DMT with a value
of PhP2,480,850.36.

On the other hand, Iron Ore, Silica, Clinker
and Limestone has a total production of 336,423
metric tons with a _ total value of
PhP119,726,064.18. These products are used

mainly as raw materials for cement.

For year 2002, cement has a production of
5,743,050 bags while sand and gravel has
76,754.50 cu.m. for local consumption only.

JUL 1 2 2007 Page 26 of 54
MGB Form No. 16-1

4.6.3. Infrastructure/Utilities

4.6.3.1.

Transportation

Land Transportation .

The Land Transportation Office has
registered a total of 13,376 vehicles, It posted an
increase of 21% from the 11,060 of last year.
These transport vehicles included government, for
hire and privately owned vehicles.

Government owned vehicles had the least
number of 426 while privately owned vehicles had
the most number of 9,942 registered vehicles.

Road Network

The province has a total road network of
2,581.81 kilometers. The National Roads
constitute 15.10% with 389.808 kms; Provincial
Roads comprise about 12.09% with 314.246 kms;
Municipal and City Roads consist of 17.13% with
442.327 kms and the Barangay Roads is 52.30%
with 1,437.44 kms.

There are about 13,466.99 linear meters of
bridges, 70.50% are timber with 9,499.67 In.m of
which some of these bridges need repair.
Concrete bridges constitute 20.14% with 2712.134
In.m. Steel Bridges posted the highest increase in
length due to the construction of steel bridges thru
President's Bridges Program. It comprises 7.6% :
with 1,023.44 In.m. The rest are Re-inforced
Concrete Pipe Culverts (RCPP), Re-inforced Box

Page 27 of 54

JUL 12 duu?
MGB Form No. 16-1

Culverts (RCBC) and spillways, which constitute
1.76%.

Air Transportation

The province can be reached by air
transportation from Manila and other places in the
country via Cebu City. At present two airlines are
serving the province. Asian Spirit serves the
passengers from Cebu to Surigao City Airport
while Sea Air flies Cebu to Sayak Airport.

Surigao City Airport is classified as
secondary (Class D) with a dimension of 1,536
meters x 30 meters located at km 4, Surigao City.
Sayak Airport is a feeder (Class G) with a runway
dimension of 1,000 m x 30 m located at Brgy.
Sayak, Del Carmen, Sairgao Island.

Sea Transportation

The province has extensive coastline.
There are four major island groups along with
numerous off shore islets which are; the Mainland,
Dinagat Island, Siargao Island and Bucas Grande
Island. This unique geographic condition demands
efficient sea transport facilities.

The national baseport is located in Surigao
City. It caters small to big vessels from other cities
and provinces. The Maharlika Ferry Terminal is
the only ferry terminal in the province. There are
also 2 fishing ports, 78 Barangay Ports, 40

Page 28 of 54

JUL 1.2 2007
MGB Form No. 16-1

Municipal Ports, 5 anchorage/beaching Areas and
9 private ports.

The records of the Philippine Ports
Authority (PPA) revealed that there was a
decrease of vessel traffic in almost all ports in the
province. Surigao City Baseport in particular had a
decrease of port-calls from 3,617 in 2001 to 3,389
in 2002 with a corresponding decrease of cargo
tonnage handled from 208,997 in 2001 to 189,931
in 2003. Passenger Traffic also decreased from
694,325 in 2001 to 660,479 in 2002.

Water Supply and Sewerage Facilities

The province is served with 3 water districts
under Local Water Utilities Administration namely;
Surigao Metropolitan Water District (SMWD),
Placer Water District and Bacuag Water District.
The newly created Dapa Water District is still on
the construction phase of its water system. Del
Carmen Rural Water Supply Association
(DELCARUWASA), a private enterprise is
operating a Level Ill Water Supply System in Del
Carmen which is run by its Pastoral Council.
SMWD is the biggest water district with 10,187
active connections having average monthly
collection of PhP2,301,285.00. There are about 14
municipal waterworks systems in the province.
Most of these systems adopt the combined system
of household connections with communal faucets.
It operates at flat rate.

There are 136 Level II water systems. Most
of these are utilizing spring sources. Often times

Page 29 of 54

JUL 12 ud?
MGB Form No. 16-1

these systems encounter maintenance problems
because water service is commonly free in the
rural areas. LGU is subsidy sustaining its
operation. Level | facilities are common in rural
areas majority of which are owned privately. Such
facilities are of different types of wells equipped
with hand pumps or developed spring with
transmission line and one communal faucet.

On irrigation, of the 120 Communal
Irrigation Systems (CIS), 11 are privately owned
systems, the rest are government owned which
were mostly constructed by the National Irrigation
Administration. These systems service an area of
6,382 hectares which reflected a slight increase of
46 hectares as compared in 2001 but with a slight
decrease of 328 farmer beneficiaries from 7022 of
last year.

Power

The National Power Corporation (NPC) is
supplying power in the province through the three
electric cooperatives namely; SURNECO in the
mainland, DIELCO in Dinagat Island and
SIARELCO in Siargao Island and Bucas Grande
Island.

SURNECO was serving 183 barangays
with 35,516 connections in 2002. The barangays
served constituted 90.15% of the 203 barangays
in the 11 mainland municipalities and Surigao City.
It supplied power at 24 hour operation daily. Its
average monthly residential consumption was
175,251 kwh and 84,642 kwh for average

Page 30 of 54
jut 12 2007
MGB Form No. 16-1

commercial consumption. The industrial
connection had the least average monthly
consumption of 19,723 kwh.

SIARELCO had completely energized the
131 barangays in Siargao and Bucas Grande
Islands. Some of these barangays were served by
generating sets. It has served 13,928 households
with 17,783 households still unserved. Its
coverage monthly consumption was 370,542.50
kwh.

Of the 100 barangays covered under
DIELCO only 53 barangays were energized. It was
serving 6,973 households with 11,149 households
unserved. It had an average monthly consumption
of 11,165.25 kwh. The system was being served
with 2-250 KVA, 1-364 KVA, 3-167 KVA and 2-400
KVA generating sets.

Power rates in the mainland (SURNECO)
was cheaper compared to the two electric
cooperatives in the islands due to higher cost of
operation in the islands.

Communication

The province has sufficient communication
facilities. A Central Communication Center has
been installed in the Capitol Building with access
to all the municipalities except Burgos. The
Provincial Health Office has also a_ radio
communication access to all of their District
Hospitals and Rural Health Stations.

Page 31 of 54
JuL 12 2007
MGB Form No. 16-1

Although only the Surigao City has
households telephone systems connection, but
almost all the municipalities are served with two
public calling systems; Philcom and DOTC
Telephone System. About 14 municipalities have
been installed with cellsites of SMART.

In 2002, there was drastic decrease of
government handheld radios from 1564 to only 40
because said radios were already not functional.
They were left unrepaired because of the advent
of the mobile phone services.

Public Building

The province has sufficient number of
public buildings. It has a total of 148 Barangay
Halls, 119 Multipurpose Halls, 99 Day Care
Centers, 141 Barangay Health Centers, 37
Municipal and Barangay Markets and 8 Public

Terminals.

5.0 DESCRIPTION OF EXPLORATION PROGRAM

For further details of the Exploration activities, please refer to the Two (2)

— Year Exploration Work Program. The details of the said Exploration Program

are summarized as follows:

5.1. Description of Exploration Method(s) and Equipment to be used

5.1.1 Research, compilation and review

The initial data collected was conducted within Parcel | of the
SMR. There is still a further need to conduct research studies for

Page 32 of 54
JUL 12 2007
MGB Form No. 16-1

collection of all available data. This will be undertaken for a period
of two (2) month by a licensed Mining Engineer.

5.1.2. Reconnaissance/Regional Survey or Studies

5.1.2.1.

5.1.2.2.

Geological Mapping/Alteration Studies

This study, which will be undertaken manually for
three (3) months and will cover the whole Project Area,
involves the investigation/ evaluation of the surface
indications and geologic features of the area such as
lithology, mineralization, intensity and type of alteration,
etc., that would indicate/establish the identifying
promising areas. The actual field survey will include
geological traverses along drainage channels, road cuts,
and other surface structures. Compass and tape
mapping might be resorted along sections with prominent
exposures or mineralization. The survey will focus on the
distribution of the laterite deposits in the Project Area.

Geochemical Survey

The reconnaissance geochemical survey will be
undertaken in the whole Project Area for a period of three
months simultaneously _undertaken with ~— the
reconnaissance geological mapping, to determine the
geochemically anomalous areas by systematic collection
of samples. The survey is the systematic collection of
stream sediments samples in pre-selected points from
the base of the slopes and ridge and stream sediments.

Stream sediments will be collected by sieving in
the size of minus 2 mm. and minus 80-mesh. Rock floats
by identification and selective sampling. Each of the

Page 33 of 54

juL 12 200
MGB Form No. 16-1

minus 2 mm and minus 80- mesh stream sediments, and
rock samples will be taken at a density of one (1) sample
for every one (1) square kilometer. Thus, approximately
eleven (11) samples will be collected for each of the
sample type or a total of thirty-three (33) samples
weighing at least one (1) kilogram per sample.

5.1.3. Semi-Detailed Survey or Follow-up Studies

5.1.3.1.

5.1.3.2.

Geological Mapping or Follow-up Studies

This activity involves mapping of outcrops along
creeks and other exposures., This will be undertaken to
accurately map and delineate the rock types, alteration
mineralogy and structures such as faults, folds, dip of
strata in prospective areas, etc. The coverage of this
activity will be dependent on the results of
reconnaissance studies. It is assumed that five hundred
(500) hectares will be the coverage of this study. This
activity will be undertaken for a period of three (3) months
using GPS Unit, brunton compass, sample picks, etc.

No equipment will be utilized.

Geochemical Survey

Delineated anomalous areas during the
interpretation of regional geochemical data will be re-
evaluated into a closer density. The same coverage with
that of semi-detailed geological mapping, which is 200
hectares. Stream sediments will be collected by sieving
in the size of minus 2 mm. and minus 80-mesh. Rock
floats by identification and selective sampling. Each of

Page 34 of 54
JUL 12 cue?
MGB Form No. 16-1

5.1.3.3.

the minus 2 mm and minus 80- mesh stream sediments,
and rock samples will be taken at a density of one (1)
sample for every three hundred (300)-meter grid interval.
Hence, at least fifty (50) samples will be collected for
each of the sample type or a total of one hundred fifty
(150) samples weighing at least one (1) kilogram per
sample.

No equipment will be utilized.

Subsurface Investigation

There are two types of subsurface investigation
that will be implemented under this activity: Test pitting
and Auger drilling. These will be undertaken in the most
promising or favorable sites to determine the persistence
of the structures/mineralized/altered zones at limited
depth. It is assumed that one hundred fifty (150)
hectares are the promising areas identified in the
previous survey.

Auger holes will be dug at 100 meters x 100
meters grid interval or a total of one hundred fifty (150)
auger holes with average depth of eight (8) meters or a
total meterage of one thousand two hundred (1,200)
meters. Samples will be taken at a density of one (1)
sample for every 2-meter depth, hence, six hundred
(600) soil samples are expected during this stage. This
will be undertaken for a period of five (5) months and will
utilized “hand-held” auger drill.

Test pits will be dug at 200 meters by 200 meters
grid interval or a total of thirty eight (38) test pits with
dimension of 1 meter by 2 meter and average depth of

Page 35 of 54
JuL 12 duu?
MGB Form No. 16-1

5.1.4.

eight (8) meters or a total meterage of three hundred four
(304) meters. Samples will be taken at a density of one
(1) sample for every meter depth of the test pits, hence,
three hundred four (304) geochemical soil samples are
expected during this stage. This activity will be
conducted for a period of six (6) months utilizing certain
digging tools such as pick mattocks, shovels, carpentry
tools, etc.

Topographic Survey

Topographic survey will determine where the actual
exploration activities will be undertaken. Survey controls will be
necessary to the conduct of detailed survey works. The
topographic survey will also be needed in planning, construction
and development works and ore reserve calculations. The said
activity, which will cover the whole project for a duration of three (3)
months, will be undertaken thru Contractual Basis.

. Detailed Geologic Survey

5.1.5.1. Detailed Geological Mapping

The detailed geological mapping program will be
carried out as limited exploration works during semi-
detailed geologic survey failed to note some important
soil geochemical anomalies. These activity will cover the
same area subject of subsurface investigations, which is
one hundred fifty (150) hectares and will be undertaken
for a period of four (4) months using GPS Unit, brunton
compass, sample picks, etc.

Page 36 of 54
Jut 12 2007
MGB Form No. 16-1

5.1.5.2.

Geochemical Survey

The geochemical survey will be carried out to gain
a better understanding of the geochemical characteristics
of the laterite deposits that will help to established highly
anomalous areas which will be subjected to future x-ray
drilling activities. Closely spaced grid system for
sampling point location and control will be utilized. The
same area covered by detailed geological mapping will
be the coverage of this activity and simultaneously
undertaken with the same activity.

Stream sediments will be collected by sieving in
the size of minus 2 mm. and minus 80-mesh. Rock floats
by identification and selective sampling. Each of the
minus 2 mm and minus 80- mesh stream sediments, and
rock samples will be taken at a density of one (1) sample
for every grid interval of 100 meters by 100 meters.
Hence, one hundred fifty (150) samples will be collected
for each of the sample type or a total of four hundred fifty
(450) samples of at least one (1) kilogram per sample.

This activity will be undertaken utilizing simple
tools, such as GPS Unit, brunton compass, sample picks,
etc.

5.2. Preliminary processing of samples

There will be no preliminary processing of samples to be

undertaken within the Contract Area. Samples will be sent to the Mines
and Geosciences Bureau Regional Office No. XIll, for the determination of
nickel and chromite contents of the samples.

Page 37 of 54
JUL 12 2007
MGB Form No. 16-1

5.3 Total Estimated Exploration Cost

The total estimated exploration cost amounts to Two Million Two
Hundred Thousand Pesos (PhP2,200,000.00), broken down as follows:

4st year 2nd year
13 Research, compilation .
and review PhP 63,333.00
2 Reconnaissance Geological
Studies
a. Geological Mapping 203,250.00
b. Geochemical
Survey 19,800.00
3. Semi-detailed Geological
Studies
Geological Mapping 203,250.00
Geochemical
Survey 90,000.00
c. Subsurface
Investigation
i. Auger Drilling 278,250.00 185,500.00
ii. Test Pitting 481,950.00
4. Topographic Survey 300,000.00
5. Detailed Geologic Studies
a. Geological Mapping 237,000.00
b. Geochemical Survey 135,000.00
TOTAL PhP1,157,883.00 1,039,450.00

= PhP1,160,000.00 1,040,000.00

t Page 38 of 54
JUL 12 2002
MGB Form No. 16-1

6.0

IDENTIFICATION OF POTENTIAL EFFECTS

6.1

On Land

6.1.1 Surface Disturbance Off the Mineral Property Subject of

Exploration.

Existing trails and traverse leading to the Project Area will be

utilized.

As such, minor clearing and upgrading will only be

undertaken. There will be no impact on the topography of the area

and vegetation that might increase the existing rate of erosion.

Surface Disturbance On the Mineral Property Subject of

Exploration

6.1.2.1

6.1.2.2

Traverse and Trails

Existing trails and traverses within the Project
Area will be utilized to minimize environmental impact or
trails leading to exploration workings will only be
constructed to transport materials and supplies needed
during the exploration. This activity will affect vegetation,
increase the rate of erosion and disturbance of existing
animals but has minimal effect on topography.

Field/fly Camp, Staff house and Facilities

The construction of field campsite, staff house and
facilities will affect the topography of the area and some
vegetation due to the leveling of the ground. These
might increase the existing rate of erosion if not properly
address. In addition, pollution and contamination of

existing environment due to man-generated waste.

Page 39 of 54
MGB Form No. 16-1

6.1.2.3 During Surface Investigation

Ground disturbance during surface investigation is
minor erosion due to collection of samples, minimal
clearing of vegetative cover and disturbance of natural
habitat.

. Auger Drilling Activities

The clearing of drilling sites will affect
vegetative cover and topography. Thus, might
increase the existing rate of erosion. It will affect
the natural habitat of animals.

° Test pitting Activities

Effect on the environmental setting due to
test pitting is minimal since this is only a narrow
vertical excavation. Soil and rocks produced from
the excavation will only be the one to affect the
environmental setting such as increase the rate of
erosion, loss of vegetation, entrapment of stray
animals. However, test pits especially in those
areas which are not mineralized will be
immediately backfilled upon completion of the
same.

. Drilling Activities

The clearing of drilling sites will affect
vegetative cover and topography. Thus, might
increase the existing rate of erosion. It will affect
the natural habitat of animals. Fuel and oil spills
may contaminate the water and soil in the area.

P; if
JUL 12 2uu/ lage 40 of 54
MGB Form No. 16-1

6.2

On hydrology and water quality

6.2.1

6.2.2

6.2.3

Potential generation of Acid Mine Drainage

Generation of Acid Mine Drainage is impossible, however, if
possible will only be minimal. Sulfur, chlorite, chloride, nitrite is
very minimal if present in the host rocks, laterite soil, and other
rocks present in nickel-chromite mineralization. In addition,
restoration of the exploration areas that is not mineralized will be
given preferential attention in backfilling, as such, these areas will
not be exposed for a long period of time (duration is one of the

parameters for generation of acid mine).
Siltation and Pollution of Surface Waters

Siltation occurs already in the area since some portion of
the area is erosion class E1. Exploration activities might induce
additional erosion, soil and water contamination due to the drill
equipment's use of fuel, lubricants and oil.

Pollution on surface and seawaters will be caused mainly by

erosion.

However, drill holes will be plug upon completion of the
drilling activities while test pits will be immediately backfilled also
upon completion of the same. In addition the mitigating measures
to be undertaken by the proponent will certainly help to minimize
the potential effects.

Changes in hydrology

There will be no changes in hydrology since there will be no
diversion of exiting drainage pattern. Small ponds, including its
drain channels, to be constructed will be intended to collect silts
caused by erosion and these are not permanent.

Page 41 of 54
JUL 12 2007
MGB Form No. 16-1

6.3

6.4

On the Ecology

Alternation of landform from non-productive area to mining area, if
found to be feasible, will benefit immediate vicinity due to labor
employment, development of community as well as the technology.

However, exploration activities and other related human activities
might have significant effect such as displacement of flora and fauna due
to clearing of vegetation and noise and waste generation.

Effect on natural drainage is minimal since change in topography
and denudation caused by exploration activities is still tolerable. In
addition, mitigating measures are to be undertaken by the proponent to
prevent/minimize the damages that may be caused by the exploration
activities.

On Socioeconomic Effects

During the Period, the introduction of Project over the area may
very little significant effect to the socio-economic condition of the area
considering the extent of work to be done and the actual fund infusion to
the community is relatively small since major part of the fund will be
utilized for the excavation (drilling and test pitting) activities (the fund will

not revolve in the community).

However, once the area is found to be feasible for extraction and
exploitation of minerals, meaning the commence of mining operation, the
concerned and immediate communities will be benefited due to the labor
employment and community development as well as technology
advancement, etc. On the part of National arid Local Government, taxes
that will be generated such as but not limited to royalty, occupation fee,
income tax, business tax, etc.

While the negative effects of the proposed Project (exploration
activities) are confused perception by local residents due to

2007 Page 42 of 54
Jur 12
MGB Form No. 16-1

misinformation of project implementation, safety of workers during the

excavation of test pits may be compromised, migration into the project

area due to wrong speculations.

7.0 ENVIRONMENTAL MANAGEMENT MEASURES INCLUDING TOTAL COST

Toh

The following mitigating measures will be undertaken by the Proponent to

prevent or minimize the effect on environmental setting caused by

exploration activities, to wit:

7.1.1 Construction and Upgrading of trails and traverses

MAMA
CAe

FAS
7.1.1.4

7.1.1.5

7.1.1.6
CGT

Use of existing trails and traverses;

Construction of trails and traverses will be designed and
constructed in relation to contour of the area such as
avoiding steep slopes of the area or highly erodable
areas, limiting the grades of the traverses or trails, etc.;
Cutting of trees will be avoided as much as possible;
Sloping loose ground, especially caused by constructed
trails and traverse, will be Rip-rapped or moon scrapes
will be introduced to prevent the increase of rate of
erosion, siltation, subsidence and landslides;
Revegetation/reforestation of the ground slopes and
sides of the trails or traverses;

Conduct regular maintenance; and

After completion of exploration activities, trails and
traverses will be ripped, to promote the growth of
endemic plants, and revegetated/reforested.

Construction of field/fly camps, Staff house and facilities

7.1.2.1

Staff house with corresponding concreted septic tanks,
storage house, etc. will be built within the Project Area .
While fly camp/s that will be used in operation will be built
removable and transferable. Small septic tanks and
waste dumps for biodegradable materials will also be
constructed;

nits) 2 2007 Page 43 of 54
MGB Form No. 16-1

TAND2
7.1.2.3

7.1.2.4

PA25

TALS

Proper housekeeping will always be observed;

Recycling of solid waste will be observed. Unrecycable
solid waste will be disposed in the
Municipality's/Barangay's Solid Waste Disposal Area;
The fly camp will be dismantled at the end of the
exploration activities;

The periphery of the staff and storage house will be
replanted/reforested for beautification purposes; and

At the end of exploration period, staff and storage houses
will be given to the landowner. However, if the
landowner is not interested, the said facilities will be
dismantled and the area covered thereby will be ripped
and planted by fruit bearing trees.

During Exploration Activities

PAcoaA

7.1.3.2

7.1.3.3

7.1.3.4

7.1.3.5

Revegetation/reforestation of the damage areas,
denuded areas, and ground slopes to prevent erosion;
Cutting of trees and vegetation will be avoided as much
as possible;

Exploration works and other disturbed areas that are not
mineralized or that are not necessary for future re-
evaluation work shall be rehabilitated/restored and
reforested immediately;

Stockpile materials produced from drilling and testpitting
will be used to restore the area (backfilling). The said
stockpile materials, placed within the perimeter of each
excavation, will be enclosed and the height of the
stockpiles will be minimize along slopes to prevent
erosion and siltation;

The topsoil shall be stockpiled separate from the subsoil
for proper backfilling and revegetation. And as much as
possible, stockpiles or erosion prone areas shall be
provided with drain channels to prevent erosion.

Page 44 of 54
JUL 42 cuu/
MGB Form No. 16-1

7.1.3.6

ANT

7.1.3.8

7.1.3.9

7.1.3.10

A344

7.1.3.12

Fencing of excavations, using ropes and twigs, as well as
warning device/signs will be provided to prevent
entrapment of stray animals or accident to by-passers;
Test pits during its active state will be provided with a
canvass roof not only to prevent water from going into the
excavation and disrupt the work schedule but also to
protect the health of the workers;

Handling of toxic and hazardous materials - there will be
no toxic and hazardous materials to be used during the
duration of the exploration period. If the said materials
refer to the lubricants, fuels and oils that will be used by
drilling equipment, these will be handled carefully in the
storage room, while drilling and refueling areas will be
provided with bunds and lined with impervious materials
to prevent soil contamination. In addition, biodegradable
drilling fluids shall be used as much as possible;

Drilling equipment/machines will always be lubricated to
minimize noise pollution;

Refueling will be carefully undertaken i.e., using fuel
pump and hose, etc.;

Water recycling will be implemented through provision of
water tanks/ponds in each drill site; and

Avoid throwing of trash in the field. A waste pit on a
specific site away from the any source of water will be
designated for waste duping of organic waste. Garbage
drums will be provided as depository of domestic solid
and non-degradable waste. This will be collected for
disposal to the Municipality’s/Barangay’s Solid Waste
Disposal Area. If possible, refuse, such as cans, bottles,
etc., shall be recycled or sold.

7.1.4 Small ponds

7.1.4.1.

Water ponds, including its drain channels, at a
considerable distance below the exploration workings and
erosion prone areas will be provided for assurance that all

Page 45 of 54
JUL 12 2907
MGB Form No. 16-1

the silts are collected while in some areas it will be
constructed when it is deemed necessary;

7.1.4.2. Desiltation on the said ponds shall be done regularly to
make/act efficiently. Silt materials will be immediately used
in the rehabilitation of the excavated areas.

7.1.4.3. Once erosion is almost negligible (very minimal), the said
ponds will be rehabilitated and reforested; and

Waste Pits

7.1.5.1 Awaste pit on a specific site away form the any source of
water will be built for waste dumping of organic waste;

7.1.5.2 Fencing of waste pits, using ropes and twigs, as well as
warning device/signs will be provided to prevent
entrapment of stray animals or accident to by-passers;

7.1.5.3. After completion of the exploration activities, the said pit

will be rehabilitated and reforested.

Other mitigating measures/commitments

7.1.6.1

7.1.6.2

7.1.6.3

7.1.6.4

7.1.6.5

The Proponent and its employees will be made aware
regarding the local restrictions, and environmental
sensitive and risk areas within the Project Area;

The staffs and workers will ‘undergo training in mining
conditions, fire prevention and control measures,
pollution prevention and cleanup procedures, hazardous
material use and handling, occupational health and
safety, etc.;

Staffs and workers shall be provided with safety gadgets
such as hard hats, safety boots and goggles, dust mask,
etc.

Whenever the potential for acid generation and other
effluents are identified, a plan for the disposal of acid
generating materials and the prevention of acid mine
drainage shall be submitted to the Bureau for review;
Prior to start, during and after the implementation of
Exploration activities, an Information, Communication

Page 46 of 54
JUL 12 2007
MGB Form No. 16-1

7.1.6.6

7.1.6.7

7.1.6.8

7.1.6.9

7.1.6.10

and Education (ICE) Campaign shall be conducted to
inform the immediate community and to address
whatever problems/issues may arise;

A nursery will be established and maintained to
propagate seedlings to be used in the reforestation;

The residents of the concerned barangay will be given
priority on the hiring of laborers. Provided that they
should satisfy/pass the medical examination as an
assurance they are indeed fit to work;

Any incident/accidents that will happen will be reported to
the concerned Government Agency;

Research and studies will continuously undertaken by the
proponent to further improve the mitigating measures as
well as research and studies on the vegetation that will
thrive and will give best result on soil stabilization to
minimize erosion; and

Monitoring of the Project Area will be continuously
undertaken even after the Exploration Period to assure
that impacts are properly mitigated.

7.2 To implement the above mitigating measures, the Proponent commits to

spend a minimum amount of Two Hundred Twenty Thousand
(PhP220,000.00).

JUL 12.2007
Page 47 of 54
4002 21 Jnr

MGB Form No. 16-1

8.0. Schedule of Environmental Activities

COST

ACTIVITY (PhP)

A. Environmental Activities

1. IEC Campaign

| 2. Training of Staffs/laborers

3. Setting up of Nursery, incl.
propagation of seedlings.

4. Construction and Maintenance of
Settling Ponds

5. Slope — Stabilization (rip-rap, slope
reduction...)

6 Equipment Maintenance incl.
designation of refueling areas and
provision of bunds and lining of
impervious materials. :

7. Backfilling of test pits

170,000.00

8. Maintenance of excavated materials

9. Rehabilitation/revegetation/
reforestation
10. Other Mitigating measures

Page 48 of 54
MGB Form No. 16-1

11. Monitoring and Maintenance of
Environmental Activities

B. BASELINE INFORMATION

GATHERING
1. Water Quality 20,000.00
2. Hydrology Study 5,000.00
3. Flora and Fauna 5,000.00
4. Community Study 10,000.00
[5. Air Quality 5,000.00
C. Preparation of Semi-Annual and
Annual Reports 5,000.00
Total Cost 220,000.00

2002 2) ne

Page 49 of 54

MGB Form No. 16-1

9.0. Matrix of Environmental Effects, Mitigating Measures and Corresponding

Cost

AREA

Outside of
the Project
Area

On the
Project Area

SOURCE

Construction,
restoration or
upgrading of
access routes
from the
Barangay site

Provision of
base camp

POTENTIAL

EFFECT

loss
vegetation

erosion

generation

of

siltation/ turbidity

Domestic waste

MITIGATING MEASURES

- We shall use existing access tracks
as much as possible.

We shall put up settling ponds
and/or sediment traps where it is
deemed necessary.

We shall:

- Minimize height of muck stockpile/s
along slopes;

- Provide proper drain channels and
direct the flow to siltation/sediment
traps;

- Minimize stockpiling and
accumulation of unwanted debris or
waste;

- Promote the growth of
grasses/shrubs along roadsides
and over the stockpiles to prevent it
from erosion;

- Conduct regular road maintenance.

- Awaste segregation scheme will be
introduced to encourage recycling
and to lessen the volume of waste
generation.

- Biodegradable waste will be
dumped in ipits, which will be
covered with soil and revegetated
before site abandonment

COST (PhP)

10,000.00

5,000.00

Excavations (for
settling ponds,
camp
construction,
test pits,
vibro/winkie
drilling, drill pad
preparation)

Depression

due
excavations

of

selected areas

to

- We commit to backfill the area
immediately after target completion.

- Ripping shall be conducted at
compacted areas.

- Immediately backfilling of
excavations upon work completion.

- Revegetation or reforestation after
Project completion but before
abandonment to give ample time
for rehabilitation measures
maintenance.

10,000.00

yur 12 2007

Page 51 of 54
MGB Form No. 16-1

Proliferation
insects
particularly
mosquitoes

Entrapment

accident
passersby

stray animals or

of

of

to

Proper draindge shall be provided
to prevent accumulation of water
from any excavation.

Immediate backfilling of
excavations upon work completion.

Fencing of excavations using ropes
and twigs.

Provide warning devise/signs to as
safety reminders to by-passers.
Immediate backfilling of
excavations upon work completion.

10,000.00

erosion

The topsoil shall be stockpiled
separate from the subsoil for proper
backfilling and revegetation and
each stockpile shall be maintained
at considerable heights and low
angles.

Stockpiles or erosion prone areas
shall be provided with drain
channels to prevent erosion.

As much as possible the stockpile

shall be put at the low-prone |

erosion areas or at the upper side
of the excavations so that whatever
will be eroded goes back to the
excavated portion.

Enclosure of stockpile.

10,000.00

Loss
Vegetation

Soil compaction

of

Ripping the contour to promote
natural plant growth; and

To ensure that slopes are stabilized
to prevent erosion and loss of
vegetation, moon scrapes will be
introduced. *

Encourage the growth of natural
vegetation by spreading the
stockpiled topsoil;

Maintain and/or establish a nursery
during the exploration program for
progressive rehabilitation;

As much as possible the natural
specie of the area will be
maintained.

30,000.00

JUL 12 2007

Page 52 of 54
MGB Form No. 16-1

Hydrology
and Water
Quality

excavation

siltation

Immediate backfilling of test pits
and plugging of drill holes.
Immediately after the desired
samples are taken or after the
study of the area is completed.

Test pits during its active state will
be provided with a canvass roof not
only to prevent water from going
into the excavation and disrupt the
work schedule but also to protect
the health of the workers.

15,000.00

chemicals

Use of drilling |Water and soil

contamination

Biodegradable drilling fluids shall
be used as much as possible;
Refueling areas shall be provided

with bunds and lined with |

impervious materials to prevent soil
contamination;

Water recycling will be
implemented through provision of
water tanks/ponds in each drill site.

10,000.00

Clearing
vegetation

of | Siltation/turbidity

Provide silt/sediment traps;

Provide temporary silt ponds and |

permit the release of clear water
only. Desiltation shall be done
regularly to make the said ponds
efficient. Silt materials will be either
mixed with the soil stockpile or be
immediately used in the
progressive rehabilitation of the
project.

15,000.00

camping

Contamination
of river water
due to
generation of
| human _ related
| waste

Campsites will be located at least
100 meters away from creeks
and/or river system and it will be
provided with proper latrine
facilities.

Awaste segregation scheme will be
introduced to encourage recycling
and to lessen the volume of waste
generation.

Biodegradable waste shall be
buried in pits while non-recyclable
non-biodegradable waste shall be
brought out of the site for disposal
at the Municipality's designated
dumpsite.

JUL 12 200?

5,000.00

Page 53 of 54

Vw

MGB Form No. 16-1

Ecology

Socio-
economic
Effect

clearing of | Displacement/io | - Vegetation clearing will be avoided
vegetation and | ss of flora and as much as possible and noise
noise generation | fauna generation will be kept to its barest
minimum.
Loss of rare|- Areas identified as special habitat
species of flora of flora and fauna will be avoided
and fauna and its existence will be reported to
concerned government agencies.
waste foul odor, health |- A specific site away from any
generation problem, water source of water will be designated
pollution, visual for waste dumping, organic waste
nuisance, may will be buried in pits while the
displace inorganic waste will be collected
sensitive flora and taken out of the site for
and fauna Possible recycling or disposal to
Municipal dumpsite.
Project Displacement of |- Promote employment opportunities
implementation | socio- economic by giving local residents priority on
activities job available in relation to this
project.
- Provide a just compensation to
private property owners that may
be disturbed by the project. 20,000.00
Misinformation Disharmonious | - Conduct IEC activities before the
on project | relationship project implementation to keep the
implementation | between the personnel, residents and the LGU
residents and well-informed of the programs of
the Contractor the company
- Keep an open communication with
the community through a conduct of
regular meetings to give an update
on the status of the project
- Meet the community after the
Project has been accomplished to
give them the information with
fegard to the findings and future
company plans involving the area, if
there is any. 10,000.00
Unsafe working | Health hazards |- All employees shall be provided
condition to workers with protective equipment and
Proper medical attention will be
accorded to them regularly;
- Training on safety and proper
equipment handling shall be
provided to all personnel. 20,000.00

JUL 12 2007

Page 54 of 54
MGB Form No. 16-1

- Limit the hiring of non-resident
workers to technical personnel;
- Priorities for employment shall be

Increase of | Disharmonious
migration relationship with
residents and

loss ot] given to all residents of the
traditions/culture | concerned Municipality/Province.

|
7000000 |

10.0 PREPARED BY:

CARLOS V/ ESCANO
Mining Engineer

PRC No. 2379

PTR No. 4184826 E

Issued on January 5, 2006
Issued in Makati City

11.0 APPROVED BY:

FRANK C.W: LAO

Chief Executive Officer
Oriental Synergy Mining Corporation

JUL 12 2007

Page 55 of 54
